Exhibit 10.6

 

CONFIDENTIAL PROVISIONS REDACTED

 

ASSET PURCHASE AGREEMENT

 

BY AND BETWEEN

 

PDL BIOPHARMA, INC.,

a Delaware corporation

 

and

 

GMN, INC.,

a Delaware corporation

 

Dated as of February 21, 2008

 

CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

ARTICLE 1 DEFINITIONS

1

 

 

 

 

ARTICLE 2 TRANSFER OF ASSETS; LICENSE AND SUBLICENSE

9

 

2.1

Purchase and Sale of Assets

9

 

2.2

Excluded Assets

10

 

2.3

Assumed Liabilities

10

 

2.4

Excluded Liabilities

11

 

2.5

Risk of Loss

11

 

 

 

 

ARTICLE 3 CONSIDERATION

11

 

3.1

Purchase Price

11

 

3.2

Method of Payment

11

 

3.3

Allocation of Purchase Price

12

 

 

 

 

ARTICLE 4 CLOSING

12

 

4.1

Closing

12

 

4.2

Actions at Closing

12

 

4.3

Prorations

15

 

 

 

 

ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF SELLER

16

 

5.1

Organization and Authority

16

 

5.2

No Violation or Conflict

17

 

5.3

Consents and Approvals

17

 

5.4

Assumed Contracts

17

 

5.5

Compliance with Legal Requirements; Governmental Authorizations

18

 

5.6

Legal Proceedings; Orders

20

 

5.7

Environmental Matters

20

 

5.8

Title to Assets; Real Property, Equipment and Supplies

21

 

5.9

Sufficiency of Assets

22

 

5.10

Condition of Tangible Personal Property

22

 

5.11

Supplies

22

 

5.12

Trade Secrets

23

 

5.13

Brokers and Finders

23

 

5.14

No Implied Warranty

23

 

5.15

Condition of Facilities

23

 

5.16

Disclosure

24

 

5.17

Product Liability

24

 

5.18

Suppliers

24

 

5.19

Employees

24

 

5.20

Insurance

25

 

 

 

 

ARTICLE 6 REPRESENTATIONS AND WARRANTIES OF BUYER

25

 

6.1

Organization and Authority

25

 

6.2

No Conflict or Violation

25

 

CONFIDENTIAL TREATMENT REQUESTED

 

i

--------------------------------------------------------------------------------


 

 

 

 

Page

 

6.3

Consents and Approvals

25

 

6.4

Cash Resources

26

 

6.5

Seller’s Records

26

 

6.6

Environmental Governmental Authorizations

26

 

6.7

Litigation

26

 

6.8

Brokers and Finders

26

 

6.9

Buyer Due Diligence

26

 

 

 

 

ARTICLE 7 PRE-CLOSING COVENANTS

27

 

7.1

Governmental Filings

27

 

7.2

Conduct of Operations

27

 

7.3

Obtaining Necessary Consents and Lease Extensions

27

 

7.4

No Solicitation

28

 

7.5

Access

28

 

7.6

Title Insurance

29

 

7.7

Inspections

30

 

7.8

Employees

31

 

7.9

Bulk Transfer Laws

32

 

7.10

Brokers and Finders

32

 

 

 

 

ARTICLE 8 CONDITIONS TO CLOSING

32

 

8.1

Conditions to Obligations of Buyer

32

 

8.2

Conditions to Obligations of Seller

33

 

 

 

 

ARTICLE 9 POST-CLOSING COVENANTS

34

 

9.1

Further Assurances

34

 

 

 

 

ARTICLE 10 CONFIDENTIALITY

34

 

10.1

Confidentiality

34

 

10.2

Publicity

34

 

 

 

 

ARTICLE 11 TERM AND TERMINATION

35

 

11.1

Termination

35

 

11.2

[****]*

36

 

11.3

Consequences of Termination

36

 

11.4

Effectiveness

36

 

 

 

 

ARTICLE 12 INDEMNIFICATION

36

 

12.1

Survivability of Representations and Warranties

36

 

12.2

Indemnification by Buyer

37

 

12.3

Indemnification by Seller

37

 

12.4

Claims

37

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC. Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

ii

--------------------------------------------------------------------------------


 

 

 

 

Page

 

12.5

Assertion of Claims

38

 

12.6

Payment of Claims; Limitation on Indemnification

38

 

12.7

Limitation; Exclusivity

38

 

 

 

 

ARTICLE 13 MISCELLANEOUS

38

 

13.1

No Third Party Beneficiaries

38

 

13.2

Governing Law; Jurisdiction; Dispute Resolution and Arbitration

39

 

13.3

Severability

39

 

13.4

Entire Agreement

40

 

13.5

Amendment

40

 

13.6

Notices

40

 

13.7

Assignment

41

 

13.8

No Agency

41

 

13.9

Construction

41

 

13.10

Payment of Expenses

42

 

13.11

Counterparts

42

 

CONFIDENTIAL TREATMENT REQUESTED

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS, ATTACHMENT AND SCHEDULES

 

EXHIBITS

 

 

 

Exhibit A

General Assignment and Bill of Sale

Exhibit B

Limited Warranty Deed

Exhibit C

Assignment and Assumption Agreement

Exhibit D

Lease Assignment and Assumption Agreement

Exhibit E

Note Assignment

Exhibit F

Clinical Drug Substance Supply Agreement

Exhibit G

Transition Services Agreement

Exhibit H

Form of Third Party Consent

 

 

ATTACHMENTS

 

 

 

Attachment 1.30

Environmental Governmental Authorizations

Attachment 1.52

Knowledge Employees

Attachment 2.1(d)

Equipment

Attachment 2.1(e)

List of Assumed Contracts

Attachment 4.2(a)

List of Third Party Consents

 

 

SCHEDULES

 

 

 

Schedule 5.3

Seller’s Required Consents

Schedule 5.4(a)

Status of Assumed Contracts

Schedule 5.4(b)

Third Party Consents

Schedule 5.4(c)

Compliance with Contracts/Leases

Schedule 5.5(a)

Compliance with Legal Requirements

Schedule 5.5(b)

Governmental Authorizations

Schedule 5.6(a)

Proceedings

Schedule 5.6(b)

Orders

Schedule 5.7

Environmental Matters

Schedule 5.8(a)

Tangible Personal Property

Schedule 5.8(d)(i)

Description of Real Property

Schedule 5.8(d)(ii)

Title to Real Property

Schedule 5.9

Sufficiency of Assets

Schedule 5.10

Ownership of Tangible Personal Property

Schedule 5.12

Employee Inventions, etc.

Schedule 5.13

Seller’s Brokers

Schedule 5.18

Suppliers

Schedule 5.19

Operations Employees

Schedule 6.3

Buyer’s Required Consents

Schedule 6.8

Buyer’s Brokers

Schedule 7.8(a)

Seller’s Retained Employees

 

CONFIDENTIAL TREATMENT REQUESTED

 

iv

--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

 

This Asset Purchase Agreement (this “Agreement”) is entered into as of
February 21, 2008 (the “Effective Date”) between PDL BioPharma, Inc., a Delaware
corporation (“Seller”), and GMN, Inc., a Delaware corporation (“Buyer”), a
wholly owned subsidiary of Genmab A/S, a corporation existing under the laws of
Denmark.

 

RECITALS

 

A.            Seller is engaged in, among other businesses, the Operations.

 

B.            Seller desires to sell, transfer and assign to Buyer, and Buyer
wishes to acquire, all right, title and interest in and to the Assets, in
exchange for consideration consisting of cash and the assumption of certain
Liabilities related to the Assets, pursuant to the terms and conditions set
forth in this Agreement.

 

C.            Concurrently with the execution and delivery of this Agreement,
Buyer and Seller are executing and delivering that certain Clinical Drug
Substance Supply Agreement in the form attached hereto as Exhibit F, to be
effective as of the Closing Date.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties to this
Agreement agree as follows:

 

ARTICLE 1

DEFINITIONS

 

1.1           “3750 Lease” means that certain Lease Agreement between St. Paul
Properties, Inc., as landlord, and Seller, as tenant, dated March 7, 1996, as
amended February 28, 1999 and September 12, 2003 covering approximately 2,034
square feet of space at premises known as 3750 Annapolis Lane, Plymouth, MN
55447.

 

1.2           “3850 Lease” means that certain Lease Agreement between St. Paul
Properties, Inc., as landlord, and Seller, as tenant, dated May 31, 2001
covering approximately 27,259 square feet of space at premises known as 3850
Annapolis Lane, Plymouth, MN 55447.

 

1.3           “Affiliate” with respect to any party shall mean any entity that
is directly or indirectly controlling, controlled by or under common control
with such party.

 

1.4           “Agreement” shall have the meaning given in the preamble above.

 

1.5           “Arbitration Notice” shall have the meaning given in Section 13.2.

 

1.6           “Assets” shall have the meaning given in Section 2.1.

 

CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------


 

1.7           “Assignment and Assumption Agreement” shall have the meaning given
in Section 4.2(a)(iv).

 

1.8           “Assumed Contracts” shall have the meaning given in
Section 2.1(e).

 

1.9           “Assumed Liabilities” shall have the meaning given in Section 2.3.

 

1.10         “[****]*” shall have the meaning given in Section 11.2.

 

1.11         “Buyer Indemnitees” shall have the meaning given in Section 12.3.

 

1.12         “Buyer Notice Deadline” shall have the meaning given in
Section 7.7(a).

 

1.13         “Buyer Termination Deadline” shall have the meaning given in
Section 7.7(b).

 

1.14         “Claim” shall have the meaning given in Section 12.4.

 

1.15         “Clinical Drug Substance Supply Agreement” shall mean the agreement
entered into by Buyer and Seller effective as of the Closing Date relating to
manufacture and supply of certain products.

 

1.16         “Closing” and “Closing Date” shall have the respective meanings
given in Section 4.1.

 

1.17         “Confidential Information” shall have the meaning ascribed to it in
the Confidentiality Agreement.

 

1.18         “Confidentiality Agreement” shall mean that certain Mutual
Confidentiality Agreement between Buyer and Seller dated November 13, 2007, as
amended.

 

1.19         “Consent” means any approval, consent, ratification, waiver or
other authorization.

 

1.20         “Contemplated Transactions” shall mean the transactions
contemplated by this Agreement, including all transactions contemplated by the
other agreements contemplated by this Agreement.

 

1.21         “Contract” means any agreement, contract, lease, covenant, promise
or undertaking (whether written or oral and whether express or implied).

 

1.22         “Cure Notice Deadline” shall have the meaning given in Section 7.6.

 

1.23         “Current Survey” shall mean an ALTA Non-Topographical Survey
prepared by a surveyor approved by Seller and licensed to perform surveying work
in the State of Minnesota certified to Buyer and the Title Company and with such
other certification as may be reasonably

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

2

--------------------------------------------------------------------------------


 

required by Title Company, meeting the minimum detail standard requirements
adopted by ALTA in 2005.

 

1.24         “Development Agreement” shall have the meaning given in
Section 2.1(e).

 

1.25         “Effective Date” shall have the meaning given in the preamble
above.

 

1.26         “Encumbrance” means any charge, claim, community or other marital
property interest, condition, equitable interest, lien, option, pledge, security
interest, mortgage, right of way, easement, encroachment, servitude, right of
first option, right of first refusal or similar restriction, including any
restriction on use, voting (in the case of any security or equity interest),
transfer, receipt of income or exercise of any other attribute of ownership.

 

1.27         “Environment” means soil, land surface or subsurface strata,
surface waters (including navigable waters and ocean waters), groundwater,
drinking water supply, stream sediments, ambient air (including indoor air),
plant and animal life and any other environmental medium or natural resource.

 

1.28         “Environmental Cure Notice Deadline” shall have the meaning given
in Section 7.7(b).

 

1.29         “Environmental Cure Response Notice” shall have the meaning given
in Section 7.7(b).

 

1.30         “Environmental Governmental Authorizations” shall mean the permits
described in Attachment 1.30.

 

1.31         “Environmental Inspections” shall have the meaning given in
Section 7.5.

 

1.32         “Environmental Laws” means any Legal Requirement that requires or
relates to:

 

(a)           advising appropriate authorities, employees or the public of
intended or actual Releases of pollutants or hazardous substances or materials,
violations of discharge limits or other prohibitions and the commencement of
activities, such as resource extraction or construction, that could have
significant impact on the Environment;

 

(b)           preventing or reducing to acceptable levels the Release of
pollutants or hazardous substances or materials into the Environment;

 

(c)           reducing the quantities, preventing the Release or minimizing the
hazardous characteristics of wastes that are generated;

 

(d)           assuring that products are designed, formulated, packaged and used
so that they do not present unreasonable risks to human health or the
Environment when used or disposed of;

 

(e)           protecting resources, species or ecological amenities;

 

CONFIDENTIAL TREATMENT REQUESTED

 

3

--------------------------------------------------------------------------------


 

(f)            reducing to acceptable levels the risks inherent in the
transportation of hazardous substances, pollutants, oil or other potentially
harmful substances;

 

(g)           cleaning up pollutants that have been Released, preventing the
Threat of Release or paying the costs of such clean up or prevention; or

 

(h)           making responsible parties pay private parties, or groups of them,
for damages done to their health or the Environment or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets;

 

Environmental Laws include, but are not limited to, the Comprehensive
Environmental Response, Compensation, and Liability Act, the Resource
Conservation and Recovery Act, the Clean Water Act, the Clean Air Act, the Toxic
Substances and Control Act, and the Federal Insecticide, Fungicide, and
Rodenticide Act.

 

1.33         “Environmental Remediation” shall mean the cure or correction of an
Environmental Remediation Obligation to the levels required by Environmental
Laws applicable to the Real Property.

 

1.34         “Environmental Remediation Obligation” shall have the meaning given
in Section 7.7(b).

 

1.35         “Environmental Remediation Obligation Notice” shall have the
meaning given in Section 7.7(b).

 

1.36         “Excluded Assets” shall have the meaning given in Section 2.2.

 

1.37         “Excluded Liabilities” shall have the meaning given in Section 2.4.

 

1.38         “Facilities” shall mean the Real Property, the Leased Properties
and the biologic manufacturing facilities thereon.

 

1.39         “Governmental Authorization” means any Consent, license,
registration or permit issued, granted, given or otherwise made available by or
under the authority of any Governmental Entity or pursuant to any Legal
Requirement.

 

1.40         “Governmental Entity” shall mean any court, tribunal, arbitrator,
authority, agency, commission, department, bureau, board, including any board of
fire underwriters, fire insurance rating organization, regulatory body, official
or other instrumentality of the government of the United States or of any
foreign or multinational body, any state or any political subdivision of any
such government or body (whether state, provincial, county, city, municipal or
otherwise) or any other governmental, public or quasi-public authority.

 

1.41         “Hazardous Substances” shall mean any material, waste, chemical,
compound, substance, mixture, or byproduct that is identified, defined,
designated, listed, restricted or otherwise regulated under Environmental laws
as a “hazardous constituent,” “hazardous substance,” “hazardous material,”
“extremely hazardous material,”  “restricted hazardous waste,” “hazardous
waste,” “acutely hazardous waste,” “hazardous waste constituent,” “infectious

 

CONFIDENTIAL TREATMENT REQUESTED

 

4

--------------------------------------------------------------------------------


 

waste,” “medical waste,” “biohazardous waste,” “extremely hazardous waste,”
pollutant,”  “toxic pollutant,” “toxic waste”, “toxic substance” or
“contaminant,” or any other names intended to identify substances by reason of
properties that are deleterious to the Environment, natural resources or public
health or safety including by reason of, without limitation, ignitability,
corrosiveness, reactivity, carcinogenicity, toxicity, and reproductive toxicity.
The term Hazardous Substance shall include, without limitation, the following: 
(i) a “Hazardous Substance,” “Hazardous Material,” “Hazardous Waste,” or “Toxic
Substance” under the Comprehensive Environmental Response, Compensation and
Liability Act  of 1980, 42 U.S.C. Section 9601, et seq., the Hazardous Materials
Transportation Act, 49 U.S.C. Section 5101, et seq. or the Solid Waste Disposal
Act, 42 U.S.C. Section 6901, et seq., including any regulations promulgated
thereunder, as any of the foregoing may be amended; (ii)  “Oil” or a “Hazardous
Substance” under Section 311 of the Federal Water Pollution Control Act, 33
U.S.C. Section 1321, as may be amended; as well as petroleum and any other
hydrocarbonic substance, fraction, distillate or by-product; (iii) mold;
(iv) asbestos and any asbestos containing material, urea formaldehyde and
polychlorinated biphenyls; and/or (v) a substance that, due to its
characteristics or interaction with one or more other materials, wastes,
chemicals, compounds, substances, mixtures, or byproducts, damages or threatens
to damage the Environment, natural resources or public health or safety, or is
required by any law or public entity to be remediated, including remediation
which such law or public entity requires in order for property to be put to any
lawful purpose.

 

1.42         “HSR” shall mean the United States Hart-Scott-Rodino Antitrust
Improvements Act of l976, as amended, and rules thereunder.

 

1.43         “HSR Filings” shall have the meaning given in Section 7.1.

 

1.44         “Identified Employee” shall have the meaning given in
Section 7.8(a).

 

1.45         “Indemnified Party” shall have the meaning given in Section 12.4.

 

1.46         “Indemnifying Party” shall have the meaning given in Section 12.4.

 

1.47         “Inspection Notice Deadline” shall have the meaning given in
Section 7.7(a).

 

1.48         “Inspection Response Notice” shall have the meaning given in
Section 7.7(a).

 

1.49         “Intellectual Property Assets” shall have the meaning given in
Section 5.12(a).

 

1.50         “JAMS” shall have the meaning given in Section 13.2.

 

1.51         “JAMS Rules” shall have the meaning given in Section 13.2

 

1.52         “Knowledge” shall mean, whenever any representation or warranty is
made hereunder “to the Knowledge of” a party or to a party’s Knowledge, (i) with
respect to Seller, the actual knowledge of (A) any officer of Seller or any
employee of Seller listed on Attachment 1.52 or (B) with respect to Buyer, the
officers of Buyer and (ii) the knowledge that any such person referenced in
clause (i) hereof, as a prudent business person, would have obtained in the
usual course of the performance of his or her professional responsibilities to
such party.

 

CONFIDENTIAL TREATMENT REUQESTED

 

5

--------------------------------------------------------------------------------


 

1.53         “Lease Assignment Agreement” shall have the meaning given in
Section 4.2(a)(v).

 

1.54         “Leased Properties” shall mean the facilities subject to the
Leases.

 

1.55         “Leases” means, collectively, the 3750 Lease and the 3850 Lease.

 

1.56         “Legal Requirement” means any requirement imposed by any
constitution, law, ordinance, principle of common law, code, regulation,
statute, treaty or order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Entity or arbitrator.

 

1.57         “Liability” or “Liabilities” shall mean liabilities or obligations
of any kind or nature, primary or secondary, direct or indirect, absolute or
contingent, known or unknown, disputed or undisputed, liquidated or
unliquidated, including but not limited to any liabilities for claims of product
liability, personal injury or death, liability in tort or contract (including
unripened liabilities due to past actions, failures to act or sales),
indebtedness, and any U.S. Food and Drug Administration or other Governmental
Entity action or notification, and all costs and expenses (including reasonable
attorneys’ fees), incurred in connection with the defense of any such claims.

 

1.58         “Limited Warranty Deed” shall have the meaning given in
Section 4.2(a)(ii).

 

1.59         “Material Adverse Effect” with respect to any Person shall mean any
event or situation that has a material adverse change or effect, respectively,
on: [****]*.

 

1.60         “Minimum Assessment Agreement” shall have the meaning given in
Section 2.1(e).

 

1.61         “Note” shall mean the Tax Increment Revenue Note Series 2007 made
by The Brooklyn Park Economic Development Authority, dated August 1, 2007.

 

1.62         “Note Assignment” shall have the meaning given in
Section 4.2(a)(v).

 

1.63         “Operations” shall mean the biologic manufacturing operations
conducted by Seller at the Facilities.

 

1.64         “Operations Employee” shall have the meaning given in Section 5.19.

 

1.65         “Order” shall mean any order, injunction, judgment, decree, ruling,
assessment or arbitration award of any Governmental Entity or arbitrator.

 

1.66         “Ordinary Course of Business” shall mean an action taken by a
Person will be deemed to have been taken in the Ordinary Course of Business only
if that action:

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

6

--------------------------------------------------------------------------------


 

(a)           is recurring and consistent in nature, scope and magnitude with
the past practices of such Person and occurs in the normal day to day operations
of such Person; and

 

(b)           does not require authorization by the board of directors or
shareholders of such Person (or by any Person or group of Persons exercising
similar authority) and does not require any other separate or special
authorization of any nature.

 

1.67         “Permitted Encumbrances” shall mean the Encumbrances set forth on
Schedule 5.8(d)(ii) and as defined in Section 7.6 herein.

 

1.68         “Person” shall mean an individual, limited or general partnership,
corporation (including any non-profit corporation), business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture, estate, organization, labor union or
other entity or a Governmental Entity.

 

1.69         “Proceeding” shall mean any action, arbitration, audit, hearing,
investigation, litigation or suit (whether civil, criminal, administrative,
judicial or investigative, whether formal or informal, whether public or
private) commenced, brought, conducted or heard by or before, or otherwise
involving, any Governmental Entity, private judge, tribunal or arbitrator(s).

 

1.70         “Product-Related Inventory” shall mean the resin, media, master
cell banks, working cell bank, stability pools and retains and clinical
supplies, including work in progress and finished goods used in the production
of the “Products” (as such term is defined in the Clinical Drug Substance Supply
Agreement).

 

1.71         “Property Condition” shall have the meaning given in Section 6.9.

 

1.72         “Purchase Price” shall have the meaning given in Section 3.1.

 

1.73         “Real Property” shall mean the parcel of land located in the City
of Brooklyn Park, Minnesota and described in Schedule 5.8(d), together with all
buildings, structures, improvements and fixtures situated thereon, all right,
title and interest of Seller, if any, in and to the land lying in the bed of any
street or highway in front of or adjoining said parcel of land to the center
line thereof and to any unpaid award for any taking by condemnation or any
damage to said parcel of land by reason of a change of grade of any street or
highway, and all privileges, rights, easements, rights of way, appurtenances
thereon and thereto, including mineral, air and development rights appurtenant
thereon and thereto.

 

1.74         “Real Property Inspection” shall have the meaning given in
Section 7.5.

 

1.75         “Release” means any release, spill, emission, leaking, pumping,
pouring, dumping, emptying, injection, deposit, disposal, discharge, dispersal,
leaching or migration on or into the Environment or into or out of any property.

 

1.76         “Response Notice” shall have the meaning given in Section 7.6.

 

1.77         “Retained Lease” shall have the meaning given in Section 7.3.

 

CONFIDENTIAL TREATMENT REQUESTED

 

7

--------------------------------------------------------------------------------


 

1.78         “SEC” shall mean the United States Securities and Exchange
Commission.

 

1.79         “Seller Contract” shall mean any Contract (a) under which Seller
has or may acquire any rights or benefits; (b) under which Seller has or may
become subject to any obligation or liability; or (c) by which Seller or any of
the Assets is or may become bound.

 

1.80         “Seller Indemnitees” shall have the meaning given in Section 12.2.

 

1.81         “Seller’s Records” shall mean those certain agreements, plans,
documentation and information concerning the Facilities, including all
environmental reports, compliance audits, notices of violations and responses
thereto, as well as all agency correspondence pertaining to compliance with
Environmental Laws or an Environmental Remediation Obligation on the Real
Property, in Seller’s possession or control but excluding Environmental
Governmental Authorizations.

 

1.82         “Settlement Statement” shall have the meaning given in
Section 4.3(h).

 

1.83         “Software” means the software or firmware, if any, embedded in any
Tangible Personal Property and documentation related thereto or associated
therewith, except for any software licensed to Seller installed on any computer
(including servers and other information technology hardware) or electronic
communication devices (e.g., Blackberries) included in the Tangible Personal
Property.

 

1.84         “Supplies” shall mean, collectively, (i) all inventory of Seller of
raw materials, repair stock, parts, pallets and supplies wherever located or in
transit for use or consumption in the Operations but excluding Product-Related
Inventory; (ii) all assignable warranties and licenses issued to Seller in
connection with the Supplies; and (iii) any assignable claims, credits and
rights of recovery with respect to the Supplies.

 

1.85         “Tangible Personal Property” means all machinery, equipment, tools,
furniture, office equipment, computer hardware, supplies, materials, vehicles
and other items of tangible personal property (other than Product-Related
Inventory) of every kind owned or leased by Seller (whether or not carried on
Seller’s books) used in the Operations and located at the Facilities and all
maintenance records and other documents relating thereto.

 

1.86         “Third Party Acquisition” shall have the meaning given in
Section 7.4.

 

1.87         “Third Party Consents” shall have the meaning given in
Section 5.4(b).

 

1.88         “Threat of Release” means a reasonable likelihood of a Release that
may require action in order to prevent or mitigate damage to the Environment
that may result from such Release.

 

1.89         “Threshold Amount” shall have the meaning given in Section 12.6(a).

 

1.90         “Title Commitment” shall have the meaning given in Section 7.6.

 

CONFIDENTIAL TREATMENT REQUESTED

 

8

--------------------------------------------------------------------------------


 

1.91         “Title Company” shall mean First American Title Insurance Company
or such other reputable title insurance company authorized to transact business
in the State of Minnesota as may be selected by Buyer.

 

1.92         “Title Exceptions” shall have the meaning given in Section 7.6.

 

1.93         “Title Objections” shall have the meaning given in Section 7.6.

 

1.94         “Trade Secrets” shall have the meaning given in Section 2.1(i).

 

1.95         “Transition Services Agreement” shall mean the agreement entered
into by Buyer and Seller as of the Closing Date, whereby (i) Buyer shall, for
fees specified therein, provide certain services to Seller, including, continued
development of ongoing life cycle management projects and continued assistance
and support of a Seller-sponsored clinical trial, and information technology and
administrative services, to the extent and for the periods of time and at the
costs as specified therein, and (ii) Seller shall, for fees specified therein,
provide certain services to Buyer, including information technology and
administrative services, to the extent and for the periods of time and at the
costs as specified therein.

 

1.96         “Unsatisfactory Condition” shall have the meaning given in
Section 7.7(a).

 

1.97         “Unsatisfactory Inspection Notice” shall have the meaning given in
Section 7.7(a).

 

1.98         “WARN” shall have the meaning given in Section 7.8(c).

 

ARTICLE 2

TRANSFER OF ASSETS; LICENSE AND SUBLICENSE

 

2.1           Purchase and Sale of Assets.  Subject to the terms and conditions
of this Agreement, Seller shall sell, transfer, assign, convey, or deliver, as
specified below, to Buyer, and Buyer shall acquire all of Seller’s right, title
and interest in and to the property and assets of Seller identified in this
Section 2.1 (collectively, the “Assets”):

 

(a)           Real Property.  Seller’s fee ownership interest in the Real
Property.

 

(b)           Leased Real Property.  Seller’s leasehold or other non-fee
ownership interest in the Leased Properties, including any security
deposit(s) being held for benefit of Seller by any lessor.

 

(c)           Governmental Authorizations. Seller’s interest in all transferable
Governmental Authorizations owned by Seller or used in or necessary for the
operation of the Assets.

 

CONFIDENTIAL TREATMENT REQUESTED

 

9

--------------------------------------------------------------------------------


 

(d)           Equipment. The Tangible Personal Property, including, without
limitation, the items of equipment each having a book value in excess of
[****]* listed in Attachment 2.1(d).

 

(e)           Assumed Contracts.  All rights and benefits of Seller in existence
as of the Closing Date arising after the Closing Date under the contracts listed
in Attachment 2.1(e) (the “Assumed Contracts”), including but not limited to
that certain Contract for Private Development by and between the Brooklyn Park
Economic Development Authority and Seller, dated October 31, 2002 (the
“Development Agreement”) and that certain Assessment Agreement and Assessor’s
Certificate by and between Brooklyn Park Development Authority and Seller, dated
February 8, 2005 (the “Minimum Assessment Agreement”), all transferable
statutory, express or implied construction warranties applicable to the
improvements on the Real Property and all transferable express or implied
warranties from manufacturers, sellers or lessors of any item or component part
of any Tangible Personal Property.

 

(f)            Supplies.  The Supplies.

 

(g)           Note.  All of Seller’s interest as “Owner” under the Note, in
accordance with Section 7 of the Note pertaining to Registration and transfer.

 

(h)           Books and Records.  Any documentation related to operation of the
Facilities (excluding documentation relating solely to the manufacture of any
specific product), including standard operating procedures, equipment manuals,
historical supply cost data, maintenance records, vendor supply lists and
current inventories of supplies.

 

(i)            Trade Secrets.  Know-how, trade secrets, confidential or
proprietary information, Software, technical information, data, process
technology, plans, designs, drawings and blue prints that are related to the
Operations (excluding any of same relating to the manufacture of any specific
product) (collectively, “Trade Secrets”).

 

2.2           Excluded Assets.  Buyer hereby acknowledges that Seller is not
selling, transferring, assigning, conveying or delivering under this Agreement
any assets, rights or interests of Seller (collectively, the “Excluded Assets”)
not listed or described in Section 2.1, including any assets or rights used in
the research, development, manufacture, control, packaging or release, marketing
or sale of Seller’s products, and the Product-Related Inventory.

 

2.3           Assumed Liabilities.  Buyer shall assume and agree to honor, pay
and discharge when due the following Liabilities of Seller (the “Assumed
Liabilities”):

 

(a)           all Liabilities of Seller under the Assumed Contracts, but only to
the extent such Liabilities arise from any event, circumstance or condition
occurring after the Closing Date; and

 

(b)           all Liabilities of Seller for the Leased Properties (including all
costs of preparing the Leased Real Properties for return to the landlord upon
the expiration or termination

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

10

--------------------------------------------------------------------------------


 

of the lease, which shall be deemed to arise after the Closing Date), but only
to the extent such Liabilities arise from any event, circumstances or condition
occurring after the Closing Date; and

 

(c)           all Liabilities of Seller under contracts with third parties
providing utility services to the Facilities.

 

2.4           Excluded Liabilities.  Seller hereby acknowledges that Buyer is
not assuming hereunder any Liabilities (collectively, the “Excluded
Liabilities”) not specifically set forth in Section 2.3, including, without
limitation, those Liabilities expressly set forth below:

 

(a)           any Liability or obligation of Seller of any nature owed to, or on
behalf or for the benefit of, any employees, directors, former employees, agents
or independent contractors, whether or not employed by Buyer after the Closing,
that arises out of or relates to (A) the employment or service provider
relationship between Seller and any such Person(s) (including, but not limited
to, claims for compensation, discrimination, harassment, or retaliation, or
rights or other interest in any health, welfare, retirement or other benefit
plan); or (B)  events or conditions occurring on or before the Closing Date
(including the transactions contemplated by this Agreement);

 

(b)           Liabilities arising out of any injury to individuals or property
as a result of the ownership, possession or use of the Assets or the Operations,
including without limitation the manufacture, administration or other use of any
“Product” (as such term is defined in the Clinical Drug Substance Supply
Agreement), prior to the Closing Date or the administration or other use after
the Closing Date of any Product manufactured prior to the Closing Date, except
to the extent attributable to the gross negligence or willful misconduct of
Buyer;

 

(c)           all accounts payable of Seller arising prior to the Closing Date;
and

 

(d)           Liabilities of Seller relating to or arising under this Agreement.

 

2.5           Risk of Loss.  All risk of loss with respect to the Assets
(whether or not covered by insurance) shall be on Seller up to the time of
Closing, whereupon such risk of loss shall pass to Buyer.

 

ARTICLE 3

CONSIDERATION

 

3.1           Purchase Price.  On the Closing Date, in consideration of Seller’s
sale of the Assets to Buyer, Buyer will assume the Assumed Liabilities and pay
to Seller an aggregate purchase price in the amount equal to Two Hundred Forty
Million United States Dollars ($240,000,000) (the “Purchase Price”).

 

3.2           Method of Payment.  The payment to be made by Buyer pursuant to
Section 3.1, as adjusted by the closing prorations and other cost allocations
for both Buyer and Seller set forth in this Agreement, as shown on the
Settlement Statement, shall be made by wire transfer in immediately available
funds to the proper account of the Title Company (as identified by the Title
Company) on the Closing Date.  Buyer and Seller shall coordinate with each other
and the Title Company to agree to wiring deadlines such that Buyer will initiate
the wire to the Title

 

CONFIDENTIAL TREATMENT REQUESTED

 

11

--------------------------------------------------------------------------------


 

Company at an early enough time for the Title Company to wire the funds into an
account identified by the Seller in time for Seller to earn overnight interest
on such funds as of the Closing Date (i.e., so that the funds do not remain
un-invested overnight immediately following Closing).  Provided Buyer has met
any previously agreed to wiring deadline (as evidenced by a Fed Wire Reference
Number with the appropriate time stamp), Buyer shall have no liability for any
delays in the transmittal of the wire from the Title Company to the Seller or
the receipt or investment of the funds by the Seller’s designated depository
account representative (except to the extent such delay is caused by Buyer’s
action).

 

3.3           Allocation of Purchase Price.  Prior to Closing, Buyer and Seller
will make reasonable efforts to agree on an allocation of the Purchase Price
among the Assets in a manner that is consistent with the principles of
Section 1060 of the Internal Revenue Code of 1986, as amended (or any successor
provision of any future tax law, or any comparable provision of state, local or
foreign tax law).  Buyer and Seller will (i) act in accordance with the
allocation in the preparation of financial statements and the preparation and
filing of all tax returns (including the preparation and filing of IRS
Form 8594) and (ii) take no position inconsistent with the allocation for all
tax purposes.  In the event that such allocation is disputed by any taxing
authority, the party receiving notice of the dispute shall promptly notify the
other party hereto and shall forward to such other party copies of all
correspondence with such taxing authority in respect of such disputed
allocation.

 

ARTICLE 4

CLOSING

 

4.1           Closing.  The Closing of the sale of the Assets and the
consummation of the other transactions contemplated by this Agreement shall be
held at the offices of Seller at the Real Property (the “Closing”) as promptly
as practicable, but no later than the date five (5) business days after all
conditions (other than the respective delivery obligations of the parties)
hereto have been satisfied or waived, or at such other place, time or date as
may be agreed to by the parties to this Agreement (the “Closing Date”).

 

4.2           Actions at Closing.  At the Closing, transfer of the Assets to
Buyer will be effected by Seller pursuant to such good and sufficient
instruments of conveyance, transfer and assignment as shall be necessary to
transfer to Buyer good and valid title to the Assets.

 

(a)           Deliveries by Seller at Closing. The purchase of the Assets by
Buyer in accordance with the terms of this Agreement are subject to Seller’s
delivery to Buyer at the Closing of the following instruments, documents,
agreements and certificates:

 

(i)            the General Assignment and Bill of Sale substantially in the form
attached hereto as Exhibit A, duly executed by Seller;

 

(ii)           the limited warranty deed for the Real Property substantially in
the form attached hereto as Exhibit B (the “Limited Warranty Deed”), duly
executed by Seller;

 

(iii)          the Assignment and Assumption Agreement substantially in the form
attached hereto as Exhibit C (the “Assignment and Assumption Agreement”), duly
executed by Seller;

 

CONFIDENTIAL TREATMENT REQUESTED

 

12

--------------------------------------------------------------------------------


 

(iv)          a Lease Assignment and Assumption Agreement for each of the Leased
Properties substantially in the form attached hereto as Exhibit D (the “Lease
Assignment and Assumption Agreement”), duly executed by Seller;

 

(v)           the Note Assignment Agreement substantially in the form attached
hereto as Exhibit E (the “Note Assignment”), duly executed by Seller;

 

(vi)          the Transition Services Agreement substantially in the form
attached hereto as Exhibit G, duly executed by Seller;

 

(vii)         all of the Third Party Consents in substantially the form attached
hereto as Exhibit H signed by the parties set forth in Attachment 4.2(a),
including the consent of the landlord under the Leases to the assignment thereof
to Buyer;

 

(viii)        a FIRPTA Certificate containing such information as is required by
I.R.C. § 1445(b)(2) and its regulations;

 

(ix)           an Affidavit of Title or such affidavits as the Title Company
shall reasonably require indicating that on the Closing Date there are no
outstanding, unsatisfied judgments, tax liens or bankruptcies against or
involving Seller or the Real Property; that there has been no skill, labor or
material furnished to the Real Property for which payment has not been made or
for which mechanics’ liens could be filed; and that there are no other
unrecorded interests in the Real Property;

 

(x)            a Well Certificate if required by Minnesota Statutes, Chapter
1031;

 

(xi)           a Sewer System Certificate if required by Minnesota Statutes,
§115.55;

 

(xii)          a Certificate of Occupancy for the Real Property;

 

(xiii)         an Amendment to the Confidentiality Agreement, duly executed by
Seller;

 

(xiv)        a certificate executed by a duly authorized officer of Seller
certifying that (i) each of the representations and warranties of Seller set
forth in Article 5 was true and correct in all material respects as of the
Effective Date and as of the Closing Date, and (ii) all of the terms, covenants
and conditions of this Agreement to be complied with and performed by Seller, at
or prior to the Closing have been duly complied with and performed in all
material respects; and

 

(xv)         a certificate of the Secretary of Seller, in form and substance
reasonably satisfactory to Buyer, as to the authenticity and effectiveness of
the actions of the board of directors of Seller authorizing this Agreement and
the transactions contemplated in this Agreement; and identifying the name and
title and bearing the signatures of the Persons authorized by Seller to execute
and deliver this Agreement and the other Agreements and instruments contemplated
hereby;

 

CONFIDENTIAL TREATMENT REQUESTED

 

13

--------------------------------------------------------------------------------


 

(xvi)        a certificate of good standing of Seller, also attesting to payment
of all applicable taxes by Seller, issued by the Secretaries of State of the
States of Delaware and Minnesota, dated within [****]* of the Closing;

 

(xvii)       possession of the Facilities in the condition required by this
Agreement, and the keys and/or electronic access cards and security codes
therefor; and

 

(xviii)      any other documents required by this Agreement to be delivered by
Seller or as may be deemed necessary by Buyer’s counsel or the Title Company to
effect the transactions contemplated by this Agreement.

 

(b)           Deliveries by Buyer at Closing.  The sale of the Assets by Seller
in accordance with the terms of this Agreement are subject to Buyer’s delivery
to Seller (unless noted otherwise) at the Closing of the following instruments,
agreements and certificates:

 

(i)            the Purchase Price, as adjusted for prorations as provided
herein.

 

(ii)           the Lease Assignment and Assumption Agreement, duly executed by
Buyer;

 

(iii)          the Assignment and Assumption Agreement, duly executed by Buyer;

 

(iv)          the Transition Services Agreement, duly executed by Buyer;

 

(v)           an Amendment to the Confidentiality Agreement, duly executed by
Buyer;

 

(vi)          a Certificate of Real Estate Value as required by MSA §272.115
executed by Buyer;

 

(vii)         a certificate executed by a duly authorized officer of Buyer
certifying that (i) each of the representations and warranties of Buyer set
forth in Article 6 was true and correct in all material respects as of the
Effective Date and as of the Closing Date, and (ii) all of the terms, covenants
and conditions of this Agreement to be complied with and performed by Buyer, at
or prior to the Closing have been duly complied with and performed in all
material respects;

 

(viii)        a certificate of the Secretary of Buyer, in form and substance
reasonably satisfactory to Seller, as to the authenticity and effectiveness of
the actions of the board of directors (and shareholders, if applicable) of Buyer
authorizing this Agreement and the transactions contemplated in this Agreement;
and identifying the name and title and bearing the signatures of the Persons
authorized by Buyer to execute and deliver this Agreement and the other
Agreements and instruments contemplated hereby;

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

14

--------------------------------------------------------------------------------


 

(ix)           any funds required by the Settlement Statement which are not
appropriately an adjustment to the Purchase Price; and

 

(x)            any other document required by this Agreement to be delivered by
Buyer or as may be deemed necessary by Seller’s counsel or the Title Company to
effect the transactions contemplated by this Agreement.

 

4.3           Prorations.  The following are to be apportioned as of the Closing
Date:

 

(a)           Utility Charges.  Buyer shall set up new utility accounts
(telephone, steam, electricity, gas) and arrange for existing utilities to be
switched over to such accounts as of the Closing Date.  Seller shall pay all
charges for utilities used through the date prior to the Closing Date. Upon
confirmation from each utility that such deposits are assignable to Buyer, Buyer
will pay to Seller at Closing the amount of any utility deposit(s) made by
Seller, and Seller will assign to Buyer all of its right, title and interest in
and to the applicable deposit(s) relating thereto.  Buyer will be responsible
for the cost of all utilities used on or after the Closing Date.

 

(b)           Lease Payments and Security Deposits.  Amounts for all rents due
or paid under the Leases shall be apportioned as of the Closing Date.  Upon the
confirmation from each Lessor under the Leases that it is holding a security
deposit, Buyer will pay to Seller at Closing the amount of any such security
deposit(s) made by Seller, and Seller will assign to Buyer all of its right,
title and interest in an to any such security deposit(s).

 

(c)           Other Apportionments.  Amounts payable under the Assumed
Contracts, payments actually made to Seller under the Note, annual or periodic
permit and/or inspection fees with respect to Governmental Authorizations that
are assignable and, in fact, assigned to Buyer at the Closing, fuel oil, if any,
at the most recent cost thereof on the basis of a reading performed by the
supplier thereof on the day preceding the Closing and amounts for  Property
operation and maintenance expenses and other recurring costs to be assumed by
Buyer and prepaid by Seller will be apportioned as of the Closing Date.

 

(d)           Title Insurance.  Buyer shall pay the premium for title insurance
and the Title Company charges for the examination of title to the Real Property
and direct administrative closing costs.

 

(e)           Survey.  [****]* shall pay the cost up to a [****]* of obtaining
the Current Survey, which shall be certified to [****]* and the Title Company.

 

(f)            Recording; Other.  [****]* shall pay the costs of recording the
Limited Warranty Deed and all applicable real estate transfer taxes imposed by
any Governmental Entity, including without limitation, the state deed tax. 
Payment of all other costs incurred in connection with the transfer of the Real
Property contemplated by this Agreement shall be [****]* in accordance with the
custom of commercial real estate transactions consummated in Hennepin County, as
reasonably determined by the Title Company.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

15

--------------------------------------------------------------------------------


 

(g)           Real Estate Taxes and Special Assessments.  General real estate
taxes and personal property taxes which were or should have been due and payable
in all calendar years ending prior to the Closing Date will be paid by Seller
and shall remain the responsibility of Seller.  General real estate taxes and
personal property taxes due and payable in the calendar year in which the
Closing Date occurs will be prorated by Seller and Buyer on a calendar year
basis as of the Closing Date, with the Seller being responsible for the period
up to and including the Closing Date.  General real estate taxes and personal
property taxes due and payable in all calendar years commencing after the
Closing Date will be paid by Buyer.  All special assessments levied or
constituting a lien against the Real Property as of the Closing Date will be
paid [****]*.  Buyer shall assume the obligation to pay any special assessments
levied subsequent to the Closing Date.

 

(h)           Settlement Statement.  Title Company shall prepare a preliminary
Closing settlement statement and shall deliver such statement to Buyer and
Seller for approval no less than [****]* prior to the Closing Date (as approved,
the “Settlement Statement”). Upon Closing, the Title Company shall disburse
funds in accordance with the approved Settlement Statement.

 

(i)            Post-Closing Reconciliation.   Seller and Buyer hereby agree that
if the Closing shall occur before a new real estate tax rate is fixed or for any
other reason any of the foregoing prorations cannot be calculated accurately as
of the Closing Date, then the same shall be estimated (based on current
information then known, such as the most recent tax rate applied to the latest
assessed valuation) for the purposes of Closing and within [****]* after the
Closing Date, or as soon as sufficient information is available to permit the
parties to effectively calculate such prorations, either party owing the other
party a sum of money based on such subsequent calculations shall pay such sum to
the other party within [****]* after such calculations.

 

(j)            Survival.  The provisions of this Section 4.3 shall survive
[****]*.

 

ARTICLE 5

REPRESENTATIONS AND WARRANTIES OF SELLER

 

Subject to the exceptions and disclosures listed in the Schedules attached to
this Agreement (which modify, vary and qualify certain of the representations
and warranties contained in this Article 5), Seller represents and warrants to
Buyer as of the Effective Date as follows:

 

5.1           Organization and Authority.  Seller is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware with full corporate power and authority to execute and consummate this
Agreement, and such other instruments, agreements and transactions as may be
contemplated hereunder and thereunder.  Seller has all requisite corporate power
and authority and all authorizations, licenses, permits and certifications
necessary to carry on the Operations as now being conducted and to own, lease
and operate the Assets.  Seller is qualified as a foreign corporation to do
business in every jurisdiction in which the nature of its business or its
ownership of property requires it to be qualified and in which the failure to be
so qualified would have a Material Adverse Effect.  All corporate acts and other
proceedings required to be taken by or on the part of Seller to authorize Seller
to execute, deliver

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

16

--------------------------------------------------------------------------------


 

and perform this Agreement and such other instruments, agreements and
transactions as may be contemplated hereunder or to consummate the Contemplated
Transactions, have been duly and properly taken.  Seller is not required to
obtain stockholder consent (i) to authorize Seller to execute, deliver and
perform this Agreement and such other instruments, agreements and transactions
as may be contemplated hereunder or (ii) to consummate the Contemplated
Transactions. This Agreement has been duly executed and delivered by Seller and
constitutes legal, valid and binding obligations of Seller enforceable in
accordance with its terms, except as such enforceability may be subject to or
limited by (i) applicable bankruptcy, reorganization, insolvency, moratorium and
similar laws affecting the enforcement of creditors’ rights generally and
(ii) the rules governing the availability of specific performance, injunctive
relief or other equitable remedies and general principles of equity, regardless
of whether considered in a proceeding in law or equity.

 

5.2           No Violation or Conflict.  The execution and delivery by Seller of
this Agreement and such other instruments, agreements and transactions as may be
contemplated hereunder, and the consummation by Seller of the Contemplated
Transactions will not (i) violate any judgment, order, writ, injunction or
decree of any Governmental Entity or, to Seller’s Knowledge, law, statute,
rule or regulation or applicable to Seller, or (ii) conflict with, result in any
breach of, or constitute a default (or an event which with notice or lapse of
time or both would become a default) under the Certificate of Incorporation or
bylaws of Seller or any agreement to which Seller is a party, except for such
violations, conflicts, breaches or defaults which individually or in the
aggregate have not had and would not reasonably be expected to have a Material
Adverse Effect on Seller.

 

5.3           Consents and Approvals.  Except as set forth in Schedule 5.3, no
notice to, declaration, filing or registration with, or authorization, consent
or approval of, or permit from, any Governmental Entity, or any other Person, is
required to be made or obtained by Seller in connection with the execution,
delivery and performance of this Agreement and the consummation of the
Contemplated Transactions, except with respect to the HSR Filing and any
declarations, filings, registrations, authorizations, consents, approvals or
permits which if not obtained or made have not had and would not reasonably be
expected to have individually or in the aggregate a Material Adverse Effect on
Seller or materially interfere with Buyer’s performance of its obligations under
the Clinical Drug Substance Supply Agreement or the Transition Services
Agreement.

 

5.4           Assumed Contracts.

 

(a)           Seller has made available to Buyer true, complete and correct
copies of all contracts material to the Operations and the Assets (excluding
contracts related solely to the manufacture of specific products of Seller),
including, without limitation, the Assumed Contracts.  Except as set forth in
Schedule 5.4(a), all the Assumed Contracts are in full force and effect and are
valid, binding and enforceable in accordance with their terms by and against
Seller, except as such enforceability may be subject to or limited by
(i) applicable bankruptcy, reorganization, insolvency, moratorium and similar
laws affecting the enforcement of creditors’ rights generally; and (ii) the
rules governing the availability of specific performance, injunctive relief or
other equitable remedies and general principles of equity, regardless of whether
considered in a proceeding in law or equity.

 

CONFIDENTIAL TREATMENT REQUESTED

 

17

--------------------------------------------------------------------------------


 

(b)           Schedule 5.4(b) sets forth a list of the Leases and all Assumed
Contracts which require the consent or waiver of any party to the assignment of
such Assumed Contract as a result of the Contemplated Transactions (the “Third
Party Consents”) and, except as set forth in Schedule 5.4(b), all the Assumed
Contracts are fully assignable by Seller and will be assigned to Buyer at the
Closing.

 

(c)           Except as set forth in Schedule 5.4(c):

 

(i)            Seller is, and at all times since January 1, 2004, has been, in
compliance with all applicable terms and requirements of each Lease, the
Development Agreement and the Minimum Assessment Agreement;

 

(ii)           each other Person that has or had any obligation or Liability
under any Lease, the Development Agreement or the Minimum Assessment Agreement,
is, and at all times since January 1, 2004, has been, in full compliance with
all applicable terms and requirements of such Lease, the Development Agreement
and the Minimum Assessment Agreement;

 

(iii)          no event has occurred or circumstance exists that (with or
without notice or lapse of time) may contravene, conflict with or result in a
breach of, or give Seller or other Person the right to declare a default or
exercise any remedy under, or to accelerate the maturity or performance of, or
payment under, or to cancel, terminate or modify, any Lease;

 

(iv)          no event has occurred or circumstance exists under or by virtue of
any Seller Contract that (with or without notice or lapse of time) would cause
the creation of any Encumbrance affecting any of the Assets; and

 

(v)           Seller has not given to or received from any other Person, at any
time since January 1, 2004, any notice or other communication (whether oral or
written) regarding any actual, alleged, possible or potential violation or
breach of, or default under, any Lease, the Development Agreement and the
Minimum Assessment Agreement.

 

(d)           Seller is in material compliance with all applicable terms and
requirements of each Assumed Contract and no event has occurred or circumstance
exists that (with or without notice or lapse of time) may contravene, conflict
with or result in a breach of, or give Seller or other Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify any of the
Assumed Contracts.  There are no renegotiations of, attempts to renegotiate or
outstanding rights to renegotiate any material amounts paid or payable by Seller
under current or completed Assumed Contracts with any Person having the
contractual or statutory right to demand or require such renegotiation and no
such Person has made written demand for such renegotiation.

 

5.5           Compliance with Legal Requirements; Governmental Authorizations.

 

(a)           Except as set forth in Schedule 5.5(a):

 

(i)            Seller is, and at all times since January 1, 2002, has been, in
material compliance with each Legal Requirement (other than Legal Requirements
with respect

 

CONFIDENTIAL TREATMENT REQUESTED

 

18

--------------------------------------------------------------------------------


 

to Environmental Laws) that is or was applicable to the Operations or the
ownership or use of any of the Assets;

 

(ii)           no event has occurred or circumstance exists that (with or
without notice or lapse of time) (A) may constitute or result in a violation by
Seller of, or a failure on the part of Seller to comply with, any Legal
Requirement with respect to the Assets or the Operations (other than Legal
Requirements with respect to Environmental Laws) or (B) may give rise to any
obligation on the part of Seller to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature with respect to the Assets or the
Operations (other than any Governmental Remediation Obligation); and

 

(iii)          Seller has not received, at any time since January 1, 2002, any
notice or other communication (whether oral or written) from any Governmental
Entity or any other Person regarding (A) any actual, alleged, possible or
potential violation of, or failure to comply with, any Legal Requirement with
respect to the Assets or the Operations (other than Legal Requirements with
respect to Environmental Laws) or (B) any actual, alleged, possible or potential
obligation on the part of Seller to undertake, or to bear all or any portion of
the cost of, any remedial action of any nature with respect to the Assets or the
Operations (other than any Governmental Remediation Obligation).

 

(b)           Schedule 5.5(b) contains a complete and accurate list of each
Governmental Authorization that is held by Seller or relating to the Operations
or the Assets. Each Governmental Authorization listed or required to be listed
in Schedule 5.5(b) is valid and in full force and effect. Except as set forth in
Schedule 5.5(b):

 

(i)            Each such Governmental Authorization is transferable to Buyer and
Seller is, and at all times since January 1, 2002, has been, in material
compliance with all of the terms and requirements of each Governmental
Authorization identified or required to be identified in Schedule 5.5(b);

 

(ii)           no event has occurred or circumstance exists that may (with or
without notice or lapse of time) (A) constitute or result directly or indirectly
in a violation of or a failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Schedule 5.5(b) or
(B) result directly or indirectly in the revocation, withdrawal, suspension,
cancellation or termination of, or any modification to, any Governmental
Authorization listed or required to be listed in Schedule 5.5(b);

 

(iii)          Seller has not received, at any time since January 1, 2002, any
notice or other communication (whether oral or written) from any Governmental
Entity or any other Person regarding (A) any actual, alleged, possible or
potential violation of or failure to comply with any term or requirement of any
Governmental Authorization listed or required to be listed in Schedule 5.5(b) or
(B) any actual, proposed, possible or potential revocation, withdrawal,
suspension, cancellation, termination of or modification to any Governmental
Authorization listed or required to be listed in Schedule 5.5(b); and

 

(iv)          all applications required to have been filed for the renewal of
the Governmental Authorizations listed or required to be listed in Schedule
5.5(b) have been duly

 

CONFIDENTIAL TREATMENT REQUESTED

 

19

--------------------------------------------------------------------------------


 

filed on a timely basis with the appropriate Governmental Entities, and all
other filings required to have been made with respect to such Governmental
Authorizations have been duly made on a timely basis with the appropriate
Governmental Entities.

 

To Seller’s Knowledge, the Governmental Authorizations listed in Schedule
5.5(b) collectively constitute all of the Governmental Authorizations necessary
to permit Seller to lawfully conduct the Operations in the manner in which it
currently conducts such Operations and to permit Seller to own and use the
Assets in the manner in which it currently owns and uses the Assets and to
permit Buyer to perform its obligations under the Clinical Drug Substance Supply
Agreement and the Transition Services Agreement.

 

5.6           Legal Proceedings; Orders.

 

(a)           Except as set forth in Schedule 5.6(a), there is no pending or, to
Seller’s Knowledge, threatened Proceeding:

 

(i)            by or against Seller or that otherwise relates to or may affect
the Operations of, or any of the Assets owned or used by, Seller; or

 

(ii)           that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions.

 

To Seller’s Knowledge, no event has occurred or circumstance exists that could
reasonably be likely to give rise to or serve as a basis for the commencement of
any such Proceeding. Seller has delivered to Buyer copies of all pleadings,
correspondence and other documents relating to each Proceeding listed in
Schedule 5.6(a).

 

(b)           Except as set forth in Schedule 5.6(b):

 

(i)            there is no Order, nor in the past has there been any Order, to
which Seller, the Operations or any of the Assets is subject; and

 

(ii)           no manager, officer, director, agent or employee of Seller is
subject to any Order that prohibits such manager, officer, director, agent or
employee from engaging in or continuing any conduct, activity or practice
relating to the Operations of Seller.

 

5.7           Environmental Matters.  Except as described in Schedule 5.7:

 

(a)           To Seller’s Knowledge, Seller is, and at all times has been, in
full compliance with, and has not been and is not in violation of or liable
under, any Environmental Law.  Seller has no basis to expect, nor has any other
Person for whose conduct it is or may be held to be responsible received, any
actual or threatened Order, notice or other communication from (i) any
Governmental Entity or private citizen acting in the public interest or (ii) any
prior owner or operator of any Facilities, of any actual or potential violation
or failure to comply with any Environmental Law or of any actual or threatened
obligation to undertake or bear the cost of any Environmental Remediation
Obligation with respect to the Facilities or other property or asset at or to
which Hazardous Substances were transported, treated, stored, handled,
transferred, disposed, recycled or received.

 

CONFIDENTIAL TREATMENT REQUESTED

 

20

--------------------------------------------------------------------------------


 

(b)           There are no pending or, to Seller’s Knowledge, threatened claims,
Encumbrances, or other restrictions of any nature arising under or pursuant to
any Environmental Law with respect to the Facilities.

 

(c)           Seller does not have any Knowledge of or any basis to expect, nor
has Seller received, any citation, directive, inquiry, notice, Order, summons,
warning or other communication that relates to Hazardous Substances or any
alleged, actual, or potential violation or failure to comply with any
Environmental Law or of any alleged, actual, or potential obligation to
undertake or bear the cost of any Liabilities with respect to the Facilities or
any other property to which Hazardous Substances were transported, treated,
stored, handled, transferred, disposed, recycled or received.

 

(d)           Seller is not responsible for any Environmental Remediation
Obligation with respect to any property geologically or hydrologically adjoining
the Facilities.

 

(e)           To Seller’s Knowledge, there are no Hazardous Substances present
on or in the Environment at the Facilities or any property geologically or
hydrologically adjoining the Facilities which have not been remediated except
for any residual contamination related to remediation approved by the Minnesota
Pollution Control Agency.

 

5.8           Title to Assets; Real Property, Equipment and Supplies.

 

(a)           Schedule 5.8(a) sets forth a description of all Tangible Personal
Property.  Except as set forth on Schedule 5.8(a), Seller has good, valid and
marketable title to all the Assets other than the Real Property free and clear
of all Encumbrances and Seller warrants that, at the Closing, all the Assets
other than the Real Property shall be free and clear of all Encumbrances, and
Seller shall sell, assign, transfer, convey and deliver good, valid and
marketable title to the Assets other than the Real Property at Closing, free and
clear of any and all, Encumbrances.  Except as set forth in Schedule 5.8(a),
Seller beneficially owns all of the right, title or other interests to be
transferred to Buyer hereunder with respect to all the Assets, and none of the
Assets other than Leased Properties is leased, rented, licensed, or otherwise
not owned by Seller.

 

(b)           Seller has not received any written notice that remains uncured
from any Governmental Entity alleging that any part of the Real Property is in
violation of any zoning, building, health, fire, environmental or other similar
statute, ordinance, regulation or code.  Seller has not received any written
notice of any pending or threatened (and, to Seller’s Knowledge, there are no
threatened) eminent domain, condemnation or other governmental taking of the
Real Property or any part thereof. Seller has not received written notice from
its insurance carriers, lenders, any board of fire underwriters or any
Governmental Entity that any repairs, replacements or alterations are required
to be made to the Real Property which have not been made.

 

(c)           Other than this Agreement, Seller has not entered into any
purchase contracts, options or any other agreements of any kind, written or
oral, formal or informal, choate or inchoate, recorded or unrecorded, whereby
any Person other than Buyer has acquired, or has any basis to assert, any right
to purchase or acquire an interest in, lease, sublease, license

 

CONFIDENTIAL TREATMENT REQUESTED

 

21

--------------------------------------------------------------------------------


 

or otherwise use or occupy the Real Property or any of the Facilities.  There
are no parties in possession of any portion of the Real Property or any of the
Facilities other than Seller.

 

(d)           Schedule 5.8(d)(i) contains a legal description of the Real
Property.  Except as set forth in Schedule 5.8(d)(ii), Seller represents, but
does not warrant, to Seller’s Knowledge that (i) Seller has good, valid and
marketable title to all the Real Property free and clear of all Encumbrances
other than Encumbrances shown on the Title Report; and (ii) no part of any
improvement or structure located on the Real Property encroaches on any real
property not included in the Real Property, and there are no buildings,
structures, fixtures or other improvements situated on adjoining property which
encroach on any part of the Real Property.  True copies of any current surveys,
abstract, title commitments and title opinions in Seller’s possession and all
policies of title insurance currently in force and in the possession of Seller
with respect to the Real Property have been made available to Buyer.

 

(e)           Other than the Leases, there are no other material real property
leases under which Seller is a lessee or lessor and that relate to the Assets. 
The Leases are in full force and effect and have not been modified or amended. 
All rents and sums payable by Seller under the Leases are currently paid and
shall be current at Closing, and Seller has no notice of any default or
threatened default by Seller or any lessor under the Leases.  There is no action
or proceeding instituted against Seller by any lessor presently pending in any
court, no security deposits other than those set forth in the Leases, and to
Seller’s Knowledge, no leasing commissions are due or owing with respect to the
Leases.

 

(f)            Seller has delivered to Buyer true, correct and complete copies
of Seller’s Records and the Environmental Governmental Authorizations.  To
Seller’s Knowledge, no Proceeding has been commenced regarding the Facilities
since January 1, 2002.

 

5.9           Sufficiency of Assets.  Except as set forth in Schedule 5.9, the
Assets (a) constitute all of the assets, tangible and intangible, of any nature
whatsoever, necessary to conduct the Operations in the manner presently
conducted by Seller other than information technology assets located in and
operated out of Seller’s Redwood City, California offices and (b) include all of
the operating assets of Seller (i) used to conduct the Operations and located at
the Facilities other than the Excluded Assets and (ii) necessary to permit Buyer
to perform its obligations under the Clinical Drug Substance Supply Agreement
and the Transition Services Agreement.

 

5.10         Condition of Tangible Personal Property.  Each item of Tangible
Personal Property is in good repair and good operating condition, ordinary wear
and tear excepted, is suitable for immediate use in the Ordinary Course of
Business.  No item of Tangible Personal Property is in need of repair or
replacement other than as part of routine maintenance in the Ordinary Course of
Business. Except as disclosed in Schedule 5.10, all Tangible Personal Property
used in the Operations is owned by and in the possession of Seller.

 

5.11         Supplies.  All items included in the Supplies consist of a quality
and quantity usable in the Ordinary Course of Business of Seller.  Supplies now
on hand were purchased in the Ordinary Course of Business of Seller.  The
quantities of each item of Supplies (whether raw

 

CONFIDENTIAL TREATMENT REQUESTED

 

22

--------------------------------------------------------------------------------


 

materials, supplies or work-in-process) are not excessive but are reasonable in
the present circumstances of Seller and the Operations.

 

5.12         Trade Secrets.  Seller is the owner or licensee of all right, title
and interest in and to each of the Trade Secrets, free and clear of all
Encumbrances, and has the right to use without payment to a third party all of
the Trade Secrets and to assign them to Buyer at the Closing. Except as set
forth in Schedule 5.12, all former and current employees of Seller employed with
respect to the Operations have executed written Contracts with Seller that
assign to Seller all rights to any inventions, improvements, discoveries or
information relating to the Operations. Seller has taken all reasonable
precautions to protect the secrecy, confidentiality and value of all Trade
Secrets (including the enforcement by Seller of a policy requiring each Employee
or contractor to execute proprietary information and confidentiality agreements
substantially in Seller’s standard form, and all current and former Employees
and contractors of Seller have executed such an agreement).  No Trade Secrets
were developed, in whole or in part, with full- or partial-funding from a
Governmental Entity, including, without limitation, to the United States
Government, or any agency thereof or in efforts with other entities receiving
full or partial-funding from a Governmental Entity or any agency thereof.

 

5.13         Brokers and Finders.  Except as set forth in Schedule 5.13, Seller
has not employed any broker or finder or incurred any Liability for any
brokerage fee, commission, finder’s fee or other compensation in connection with
the transactions contemplated by this Agreement.

 

5.14         No Implied Warranty.  THE REPRESENTATIONS AND WARRANTIES GIVEN
HEREIN BY SELLER ARE IN LIEU OF ANY IMPLIED WARRANTIES WHICH MAY OTHERWISE BE
APPLICABLE BECAUSE OF THE PROVISIONS OF THE UNIFORM COMMERCIAL CODE OR ANY OTHER
STATUTE, INCLUDING, WITHOUT LIMITATION, THE WARRANTIES OF MERCHANTABILITY AND
FITNESS FOR A PARTICULAR PURPOSE.  EXCEPT FOR THOSE COVENANTS, REPRESENTATIONS
AND WARRANTIES THAT ARE EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY DOCUMENT
EXECUTED AND DELIVERED BY SELLER IN CONNECTION WITH THE CLOSING, SELLER MAKES,
AND HAS MADE, NO (AND BUYER ACKNOWLEDGES THAT NO ONE ACTING OR PURPORTING TO ACT
ON SELLER’S BEHALF, INCLUDING, WITHOUT LIMITATION, BROKER, HAS MADE, OR MAKES,
ANY) COVENANT, REPRESENTATION OR WARRANTY (EXPRESS OR IMPLIED) AS TO ANY ASPECT
WHATSOEVER OF OR RELATING TO THE FACILITIES OR SELLER’S RECORDS, INCLUDING,
WITHOUT LIMITATION, AS TO THE SUITABILITY OF THE FACILITIES OR AS TO THE
PHYSICAL CONDITION THEREOF FOR ANY PURPOSE WHATSOEVER.

 

5.15         Condition of Facilities.

 

(a)           To Seller’s Knowledge, use of the Facilities for the various
purposes for which it is presently being used is permitted as of right under all
applicable zoning legal requirements and is not subject to “permitted
nonconforming” use or structure classifications.  To Seller’s Knowledge, the
Facilities located on the Real Property are in compliance with all applicable
Legal Requirements, including those pertaining to zoning, building and the
disabled,

 

CONFIDENTIAL TREATMENT REQUESTED

 

23

--------------------------------------------------------------------------------


 

are in good repair and in good condition, ordinary wear and tear excepted.  The
Facilities located on the Real Property have direct vehicular access to a public
road or has access to a public road via a permanent, irrevocable, appurtenant
easement benefiting the Real Property, are supplied with public or quasi-public
utilities and other services appropriate for the operation of the Facilities
located thereon and are not located within any flood plain or area subject to
wetlands regulation or any similar restriction. To Seller’s Knowledge, there is
no existing or proposed plan to modify or realign any street or highway or any
existing or proposed eminent domain or other condemnation proceeding that would
result in the taking of all or any part of any Facilities or that would prevent
or hinder the continued use of any of the Facilities as heretofore used in the
conduct of the Operations or the performance of Buyer’s obligations under the
Clinical Drug Substance Supply Agreement or the Transition Services Agreement.

 

(b)           Seller has not received written notice that Seller’s use or
occupancy of the Facilities violates any Legal Requirement, covenant, condition
or restriction that encumbers any of the Facilities, or that any of the
Facilities is subject to any restriction for which any authorization or
certification of any Governmental Entity necessary to the current use thereof
have not been obtained.

 

5.16         Disclosure.  No representation or warranty or other statement made
by Seller in this Agreement or otherwise in connection with the Contemplated
Transactions contains any untrue statement of a material fact or omits to state
a material fact necessary to make any of them, in light of the circumstances in
which it was made, not misleading.

 

5.17         Product Liability.  Seller does not have any Liability (and, to
Seller’s Knowledge, there is no basis for any present or future Proceeding
against it giving rise to any Liability) arising out of any injury to
individuals or property as a result of the ownership, possession or use of the
Assets or the Operations.

 

5.18         Suppliers.  Except as disclosed in Schedule 5.18, Seller is not or
has not been engaged in any material dispute with any of its Suppliers.  Seller
has not received any actual notice or has any reason to believe that any of its
Suppliers will not sell to Buyer services, products, equipment or goods after
the Closing Date on terms and conditions substantially similar to those
currently in effect, subject only to general and customary price increases.
Seller has adequate sources of supply for its business as now and proposed to be
conducted. Except as disclosed in Schedule 5.18, Seller is not dependent on a
supplier that is the sole supplier of any goods and services it requires to
operate the Assets.

 

5.19         Employees.  Schedule 5.19 contains a complete and accurate list of
the names, titles, current annual base salary and target annual bonus of each of
Seller’s employees at the Facilities employed as of the Effective Date (each, an
“Operations Employee”), including a complete and accurate list of all employment
agreements, letters or other agreements (including noncompetition agreements)
with respect to the Operations Employees.  Each Operations Employee is currently
employed by, and has not entered into any severance or termination agreement
with, Seller.  No Operations Employee has accepted an agreement (whether or not
in writing) with Seller to continue or to commence employment with Seller
following the Closing.  No Operations Employee is currently engaged in
negotiations intended or likely to result in employment with Seller to continue
or to commence employment with Seller following Closing.

 

CONFIDENTIAL TREATMENT REQUESTED

 

24

--------------------------------------------------------------------------------


 

To Seller’s Knowledge, the Operations Employees are not debarred or suspended
under 21 U.S.C. §335a(a) or (b).

 

5.20         Insurance. Seller has not been refused any fire, liability, product
liability, workmen’s compensation, health or other forms of insurance, including
performance bonds with respect to any aspect of the Operations or the ownership
or use of the Assets or, since January 1, 2002, has had any claims denied by its
insurers.  There are no pending claims against Seller with respect to any aspect
of the Operations or the ownership or use of the Assets as to which insurers are
defending under a reservation of rights or have denied liability and, to
Seller’s Knowledge, no condition exists or events have occurred since January 1,
2002 which could reasonably be expected to result in any such claim.

 

ARTICLE 6

REPRESENTATIONS AND WARRANTIES OF BUYER

 

6.1           Organization and Authority.  Buyer is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Delaware.  Buyer has full corporate power and authority to execute and deliver
this Agreement and such other instruments, agreements and transactions as may be
contemplated hereunder, and to perform its obligations hereunder and
thereunder.  All corporate acts and other proceedings required to be taken by or
on the part of Buyer to authorize Buyer to execute, deliver and perform this
Agreement and such other instruments, agreements and transactions as may be
contemplated hereunder, have been duly and properly taken.  This Agreement has
been duly executed and delivered by Buyer and constitutes the legal, valid and
binding obligation of Buyer enforceable in accordance with its terms, except as
such enforceability may be subject to or limited by (i) applicable bankruptcy,
reorganization, insolvency, moratorium and similar laws affecting the
enforcement of creditors’ rights generally and (ii) the rules governing the
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in law or equity, regardless of whether considered in a proceeding in
law or equity.

 

6.2           No Conflict or Violation.  The execution and delivery by Buyer of
this Agreement and such other instruments, agreements and transactions as may be
contemplated hereunder and the consummation by Buyer of the Contemplated
Transactions will not (i) to Buyer’s Knowledge, violate any law, statute,
rule or regulation or judgment, order, writ, injunction or decree of any
Governmental Entity, or (ii) conflict with, result in any breach of, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under the Certificate of Incorporation or bylaws of
Buyer or, to Buyer’s Knowledge, any agreement to which Buyer is a party, except
for such violations, conflicts, breaches or defaults which individually or in
the aggregate have not had and would not reasonably be expected to have a
Material Adverse Effect on Buyer.

 

6.3           Consents and Approvals.  No notice to, declaration, filing or
registration with, or authorization, consent or approval of, or permit from, any
Governmental Entity, or any other Person, is required to be made or obtained by
Buyer in connection with the execution, delivery and performance of this
Agreement and the consummation of the Contemplated Transactions, except with
respect to the HSR Filing and the Environmental Governmental Authorizations
listed

 

CONFIDENTIAL TREATMENT REQUESTED

 

25

--------------------------------------------------------------------------------


 

in Schedule 6.3, except for declarations, filings, registrations,
authorizations, consents, approvals or permits which if not obtained or made
have not had and would not reasonably be expected to have individually or in the
aggregate a Material Adverse Effect on Buyer.

 

6.4           Cash Resources.  Buyer has cash and/or readily available financing
in an amount sufficient to pay the Purchase Price at the Closing and any and all
fees and expenses relating to the transactions contemplated under this Agreement
and specifically acknowledges Seller has entered into this Agreement in reliance
upon this representation.  Buyer acknowledges that obtaining financing shall not
be a condition to Closing.

 

6.5           Seller’s Records.  Buyer acknowledges that Seller has heretofore
delivered to Buyer (or has made available to Buyer for review and copying)
copies of Seller’s Records.

 

6.6           Environmental Governmental Authorizations.  Buyer acknowledges
that Seller has previously delivered, or made available, to Buyer copies of
certain Environmental Governmental Authorizations.

 

6.7           Litigation.  There are no actions, suits, proceedings or claims
pending or, to the Knowledge of Buyer, threatened in writing concerning Buyer or
any of its Affiliates with respect to the transactions contemplated in this
Agreement.

 

6.8           Brokers and Finders.  Except as set forth in Schedule 6.8, Buyer
has not employed any broker or finder or incurred any Liability for any
brokerage fee, commission or finder’s fee in connection with the transactions
contemplated by this Agreement.

 

6.9           Buyer Due Diligence.  Buyer is experienced, and/or has engaged
expert advisors experienced in the evaluation and purchase of property and
assets such as the Assets contemplated hereunder.  Buyer acknowledges that prior
to Closing it will have had the opportunity, pursuant to Section 7.5, to inspect
the Facilities and observe the physical characteristics and condition of the
Facilities and any and all other matters, as to, concerning or with respect to
any matter whatsoever relating to the Facilities or this Agreement or of concern
to Buyer (“Property Condition”), including: title; the environmental condition
of the Facilities (including the presence or absence of Hazardous Substances in,
on or about the Facilities, notwithstanding the issuance of letters of closure,
no further action or liability assurance by the various federal, state or local
agencies and offices); water, soil, pest and geological conditions of the
Facilities the financial condition of the Facilities; the suitability of the
Facilities or any and all activities and/or uses which may be conducted thereon;
the compliance of or by the Facilities with any and all laws, rules, ordinances
or regulations of any applicable governmental authority or body (including
environmental, building codes, and the status of any development or use rights
respecting the Facilities); the habitability, merchantability, marketability,
profitability or fitness for a particular purpose of the Facilities; or the
physical condition of the improvements, including construction defects, deferred
maintenance or other adverse physical conditions or defects. Buyer further
acknowledges and agrees that except for any representations, warranties or
agreement made by Seller herein, neither Seller nor any Person acting or
purporting to act on Seller’s behalf has made any representation, warranty or
agreement, express or implied, by or on behalf of Seller as to any matters
concerning a Property Condition.  Buyer hereby acknowledges, agrees and
represents that, except as otherwise provided in this Agreement, the Facilities
are to

 

CONFIDENTIAL TREATMENT REQUESTED

 

26

--------------------------------------------------------------------------------


 

be purchased, conveyed and accepted by Buyer at the Closing in their present
condition, “AS IS”, “WHERE IS” AND WITH ALL FAULTS, and that no patent or latent
defect or deficiency in a Property Condition, whether or not known or discovered
(other than the fraud of Seller), shall affect the rights of either Seller or
Buyer hereunder, nor shall the Purchase Price be reduced as a consequence
thereof.  Upon Closing, except as otherwise provided in this Agreement, Buyer
will acquire the Facilities solely on the basis of its own physical and
financial examinations, review and inspections and the title insurance
protection afforded by the owner’s title policy. Upon Closing, Buyer shall
assume the risk that Property Conditions may not have been revealed by Buyer’s
investigations.

 

ARTICLE 7

PRE-CLOSING COVENANTS

 

7.1           Governmental Filings.  Buyer and Seller shall cooperate in
promptly undertaking all filings required to be filed with any Governmental
Entity in connection with the transfer of Assets and other rights under this
Agreement and to cooperate with one another as reasonably necessary to
accomplish the foregoing, including, but not limited to, the filings required of
both parties pursuant to the HSR (such filings sometimes being referred to in
this Agreement as the “HSR Filings”), and the filing of any additional
information as required with respect to such HSR Filings as soon as practicable
after receipt of request therefor from the United States Federal Trade
Commission.  The filing fees associated with all HSR Filings shall be [****]*.

 

7.2           Conduct of Operations.  During the period on and from the
Effective Date through and including the Closing Date, Seller shall maintain the
Facilities in substantially the same condition as exist as of the Effective
Date, maintain the same insurance coverages on the Facilities currently in
effect and operate the Assets in a manner reasonably determined in Seller’s
discretion as prudent to prevent damage to, or deterioration of, the Facilities
and to comply in all material respects with applicable legal requirements and
all applicable permits and approvals.

 

7.3           Obtaining Necessary Consents and Lease Extensions.  Seller shall
use its commercially reasonable efforts to obtain any and all consents necessary
for the effective assignment to and assumption by Buyer of the Assumed Contracts
and Assumed Liabilities, including the Third Party Consents and the consents set
forth on Schedule 5.3.  Further, Seller agrees not to (i) terminate the
employment or reduce the salary on other benefits of any Operations Employee or
remove any Tangible Personal Property included in the Assets from any of the
Facilities prior to the Closing without the prior written consent of Buyer
except for immaterial quantities of supplies in the ordinary course of Business,
except as otherwise required pursuant to Section 7.8(c), or (ii) to modify or
amend any Assumed Contracts or enter into any new contracts unless the same is
terminable without penalty by Seller and by Buyer upon not more than thirty (30)
days’ notice.  Buyer shall cooperate with Seller to obtain Third Party Consents
for the assignment and assumption of the Leased Properties.  In addition, Buyer
and Seller shall use commercially reasonable efforts to cause St. Paul
Properties, Inc., as landlord under the 3750 Lease and the 3850 Lease, to
[****]*.  Buyer and Seller shall use commercially reasonable efforts to amend
each Lease and that certain Lease Agreement between St. Paul Properties, Inc.,

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

27

--------------------------------------------------------------------------------


 

as landlord, and Seller, as tenant, dated February 10, 1992, as amended (the
“Retained Lease”), to [****]*.  All such consents shall be in writing and
executed counterparts thereof shall be delivered promptly to Buyer.  To the
extent (x) Buyer wishes to pursue a transfer of any of the Environmental
Governmental Authorizations, and (y) such Environmental Governmental
Authorizations are transferable, then Seller shall reasonably cooperate with,
and assist Buyer in effectuating such transfer, including the filing of any
forms with the relevant Governmental Entity that may be necessary to secure
approval of such transfer by such Governmental Entity.

 

7.4           No Solicitation. Seller will not (and it will cause its officers,
directors, employees, agents and Affiliates not to) (a) take any action to
solicit, initiate, seek, or affirmatively support any inquiry, proposal or offer
from, any corporation, partnership, Person or group (other than Buyer) relating
to any acquisition of the Assets, (any such proposed transaction being a “Third
Party Acquisition”); or (b) participate in any discussions or negotiations with,
or provide any non-public information to, any corporation, partnership, Person
or group (other than Buyer) relating to any proposed Third Party Acquisition. 
In no event will Seller accept or enter into an agreement concerning any such
Third Party Acquisition prior to the termination of this Agreement pursuant to
Article 11.  Notwithstanding this provision, nothing herein shall be deemed to
in any way restrict or limit the right of Seller to engage in discussions,
negotiations, furnishing of information or any other activities relating to or
in support of transactions involving the acquisition or sale of Seller and/or
any other product lines or businesses of Seller other than the Assets, so long
as this Agreement shall remain in full force and effect and shall remain binding
on the parties hereto.

 

7.5           Access.  During the period from the Effective Date and continuing
until the Closing, upon reasonable advance notice received from Buyer and at
Buyer’s expense, Seller shall (i) afford Buyer and its representatives
reasonable access to the Facilities, during regular business hours, for the
purposes of making, at Buyer’s expense, (A) engineering, architectural, title,
zoning, survey, and other similar studies that Buyer reasonably deems necessary
or desirable in connection with the transaction contemplated hereby (the “Real
Property Inspections”) and (B) environmental investigations, assessments or
studies of the Real Property and all related reports and correspondence (the
“Environmental Inspections”), and (ii) otherwise cooperate and assist with
Buyer’s investigation of the Assets as Buyer may reasonably request. Buyer shall
coordinate with Seller to minimize any interference with the operations of
Seller that may be caused by any Real Property Inspection and Environmental
Inspection.  Buyer will obtain (or ensure that its agents, consultants and
contractors, as applicable, will obtain) public liability and property damage
insurance insuring against any liability arising out of any entry, tests or
investigations of the Property pursuant to the provisions hereof.  Buyer will
provide to Seller, upon request, a certificate of insurance evidencing Buyer’s
or Buyer’s agents’, consultants’ and/or contractors’, as applicable, procurement
of a commercial general liability insurance policy as required herein prior to
or simultaneous with their conducting any physical inspection of the
Facilities.  Such insurance shall be in the amount of [****]* combined single
limit for injury to or death of one or more persons in an occurrence, and for
damage to tangible property (including loss of use) in an occurrence.  The
aforementioned insurance coverage may

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

28

--------------------------------------------------------------------------------


 

be obtained under a blanket policy carried by Buyer or its agents, consultants
or contractors, as the case may be.  In conducting any inspections,
investigations or tests of the Property, Buyer and its agents and
representatives shall: (i)  not unreasonably interfere with the operation and
maintenance of the Property; (ii) not perform any invasive or destructive
testing or sampling and not otherwise damage any part of the Property or any
personal property; (iii) not injure Seller or its agents, guests, invitees,
contractors or employees; (iv) comply with all applicable laws; (v) promptly pay
when due the costs of all tests, investigations, and examinations done with
regard to the Property; (vi) not permit any liens to attach to the Property by
reason of the exercise of its rights hereunder; (vii) repair any damage to the
Property resulting directly or indirectly from any such inspection or tests;
(viii) not reveal or disclose prior to Closing any information obtained by Buyer
prior to Closing concerning the Property or documents related thereto, except as
may be otherwise required by law, and (ix) not cause the Release of any
Hazardous Substance discovered through any such inspection nor exacerbate any
existing Release of Hazardous Substance discovered through such inspection. 
Buyer shall afford Seller the opportunity to have a representative of Seller
present to accompany the parties undertaking such evaluations, inspections,
tests and other investigations of the physical condition of the Property.  If
this Agreement is terminated, Buyer shall restore the Property to the condition
in which it was found by Buyer.  Buyer’s obligation to restore the Property
shall survive any termination of this Agreement.

 

7.6           Title Insurance. Schedule 5.8(d)(i) sets forth a description of
the Real Property.  Buyer has ordered from the Title Company a title insurance
search and commitment for a title insurance policy (the “Title Commitment”),
setting forth the status of title to the Real Property and any defects in or
exceptions or objections to title (“Title Exceptions”).  No later than ten
(10) business days after Buyer’s receipt of the Survey and Title Commitment,
Buyer shall notify Seller of any Title Exceptions disclosed by the Title
Commitment (or the Current Survey) which are not Permitted Encumbrances and are
objectionable to Buyer (“Title Objections”).  Each Title Exception not objected
to shall be deemed a Permitted Encumbrance.  Upon receipt of a Title Objection,
Seller may notify Buyer by written notice (the “Response Notice”), not later
than five (5) business days after receipt of the Title Objection (the “Cure
Notice Deadline”) that either (i) Seller agrees to cure, at Seller’s expense,
all Title Objections prior to Closing, or (ii) Seller does not intend to cure
such Title Objections.  A title defect shall be deemed cured if Title Company
deletes reference to the item constituting the title defect as an encumbrance
and exception to the Title Company’s insurance coverages without additional or
special premium.  If Seller declines to cure the Title Objections prior to
Closing, Buyer may terminate this Agreement by written notice delivered to
Seller within five (5) business days after receipt of the Response Notice and
Seller shall reimburse Buyer for all of its costs and expenses incurred in
connection with the due diligence, the negotiation of the letter of intent
between Seller and Buyer dated January 24, 2008 and this Agreement (including
the negotiation of all associated agreements and all actions performed as part
of this Agreement).  Such termination shall be Buyer’s sole remedy.  If Buyer
does not terminate this Agreement, such Title Objections shall be deemed
Permitted Encumbrances; provided, however, that if such a Title Objection can be
cured by the payment of money only, Buyer’s shall have the option at the Closing
to deduct from the Purchase Price the amount of money necessary, in the opinion
of the Title Company, to cure the Title Objection, which amount may include such
other sums as may be deemed necessary of desirable by the Title Company.

 

CONFIDENTIAL TREATMENT REQUESTED

 

29

--------------------------------------------------------------------------------


 

7.7           Inspections.

 

(a)           Promptly after receipt of any report pertaining to any Real
Property Inspection which identifies (i) any failure of the Facilities to comply
with any Legal Requirement or (ii) any defect in the physical condition of the
Facilities, including construction defects or deferred maintenance, where the
cost to correct or cure such defective physical condition could, in the opinion
of Buyer’s engineering consultants, exceed [****]* (in either case, an
“Unsatisfactory Condition”), then, Buyer promptly shall deliver a copy of such
report and written notice to Seller (the “Unsatisfactory Inspection Notice”)
setting forth in reasonable detail conditions and, if available, a good faith
estimate of the likely costs to remedy the Unsatisfactory Condition.  Upon
receipt of an Unsatisfactory Inspection Notice, Seller may notify Buyer by
written notice (the “Inspection Response Notice”), not later than five
(5) business days after receipt of the Unsatisfactory Inspection Notice (the
“Inspection Notice Deadline”) that either (i) Seller agrees to cure such
conditions prior to the Closing or (ii) Seller does not intend to cure such
conditions prior to the Closing.  If Seller does not provide an Inspection
Response Notice to Buyer by the Inspection Notice Deadline, Seller shall be
deemed to have agreed to cure such conditions prior to the Closing.  If Seller
provides an Inspection Response Notice that Seller does not intend to cure such
conditions prior to the Closing, Buyer may notify Seller by written notice, not
later than five (5) business days after the Inspection Notice Deadline (the
“Buyer Notice Deadline”) that Buyer is terminating this Agreement, whereupon
Seller shall reimburse Buyer for its costs and expenses incurred in connection
with the due diligence, the negotiation of the letter of intent between Seller
and Buyer dated January 24, 2008 and this Agreement (including the negotiation
of all associated agreements and all actions performed as part of this
Agreement). If Buyer does not terminate this Agreement by Buyer Notice Deadline
or fails to respond by Buyer Notice Deadline, Buyer shall be deemed to have
accepted Seller’s response (or deemed response) in the Inspection Response
Notice.  Effective as of Closing, provided that Seller has effected the cure of
all conditions Seller agreed to cure in the Inspection Response Notice, Buyer
shall be deemed to have accepted the Real Property “as-is” as of the Closing
Date and to have waived and released any claims against Seller with respect
thereto except as otherwise provided in this Agreement.  Notwithstanding the
foregoing, a circumstance or condition which constitutes an Environmental
Remediation Obligation under Section 7.7(b) shall not constitute an
Unsatisfactory Condition.

 

(b)           Buyer shall use commercially reasonable efforts to obtain a Phase
I Environmental Site Assessment of the Facilities promptly, and in all events,
prior to the Closing Date.  Promptly after receipt of any report pertaining to
any Environmental Inspection which identifies any Hazardous Substance that is or
is suspected of being located at, on, under or migrating to or from the Real
Property that requires or may require remediation under any applicable
Environmental Laws (an “Environmental Remediation Obligation”), then, Buyer
promptly shall deliver a copy of such report and written notice to Seller (the
“Environmental Remediation Obligation Notice”) setting forth in reasonable
detail the basis for and any evidence of an actual or suspected Environmental
Remediation Obligation, and, if available, a good faith estimate of the likely
costs associated with such Environmental Remediation (as defined herein) or with
any further Environmental Inspections, such as a Phase II Environmental Site

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

30

--------------------------------------------------------------------------------


 

Assessment, needed to investigate further any suspected Environmental
Remediation Obligation(s).  Upon receipt of an Environmental Remediation
Obligation Notice, Seller may notify Buyer by written notice (the “Environmental
Cure Response Notice”), not later than five (5) business days after receipt of
the Environmental Remediation Obligation Notice (the “Environmental Cure Notice
Deadline”) that either (i) Seller agrees to conduct an Environmental Remediation
of such Environmental Remediation Obligation and conduct such further
Environmental Inspections as may be necessary to determine whether or not each
suspected Environmental Remediation Obligation is, in fact, an Environmental
Remediation Obligation and, upon the determination of the environmental
consultant reasonably acceptable to Buyer performing such further Environmental
Inspections that one or more additional Environmental Remediation Obligations
exist that Seller agrees to conduct an Environmental Remediation of such
additional Environmental Remediation Obligations, or (ii) Seller does not intend
to conduct an Environmental Remediation of such Environmental Remediation
Obligation or any further Environmental Inspections. If Seller does not provide
an Environmental Cure Response Notice to Buyer by the Environmental Cure Notice
Deadline, Seller shall be deemed to have agreed to conduct an Environmental
Remediation of such Remediation Obligation and to conduct such further
Environmental Inspections and, upon the determination of said environmental
consultant reasonably that one or more additional Environmental Remediation
Obligations exist, to conduct an Environmental Remediation of such additional
Environmental Remediation Obligations. If Seller provides an Environmental Cure
Response Notice that Seller does not intend to conduct an Environmental
Remediation of such Remediation Obligation, Buyer may notify Seller by written
notice, not later than five (5) business days after the Environmental Cure
Notice Deadline (the “Buyer Termination Deadline”) that Buyer is terminating
this Agreement, whereupon Seller shall reimburse Buyer for its costs and
expenses incurred in connection with the due diligence, the negotiation of the
letter in intent between Seller and Buyer dated January 24, 2008 and this
Agreement (including the negotiation of all associated agreements and all
actions performed as part of the Agreement). If Buyer does not terminate this
Agreement by Buyer Termination Deadline or fails to respond by Buyer Termination
Deadline, Buyer shall be deemed to have accepted Seller’ response (or deemed
response) in the Environmental Cure Response Notice.  If Seller provides an
Environmental Cure Response Notice that Seller intends to conduct an
Environmental Remediation of such Remediation Obligation and to conduct such
further Environmental Inspections and, upon the determination of said
environmental consultant reasonably that one or more additional Environmental
Remediation Obligations exist, to conduct an Environmental Remediation of such
additional Environmental Remediation Obligations, then Seller and Buyer on or
before the Closing Date shall negotiate and enter into a remediation agreement
to accomplish the requirements of this Section 7.7(b).  Effective as of Closing,
Buyer shall be deemed to have accepted all matters requiring Environmental
Remediation expressly disclosed in the Environmental Inspection and Seller’s
Reports, and to have waived and released any claims against Seller with respect
thereto except as provided for in this Agreement and the remediation agreement.

 

7.8           Employees.

 

(a)           Buyer shall have the right prior to Closing to contact and to
discuss possible terms of employment with all of the Operations Employees,
except the Seller’s Retained Employees listed on Schedule 7.8(a).  Buyer
anticipates offering all or substantially all the Operations Employees the
opportunity to become employees of Buyer in positions comparable to

 

CONFIDENTIAL TREATMENT REQUESTED

 

31

--------------------------------------------------------------------------------


 

those they currently hold with Seller, effective immediately after the Closing. 
Buyer shall deliver to Seller a list of the Operations Employees to whom Buyer
has or intends to make offers of employment (each, an “Identified Employee”) at
least fifteen (15) days prior to the date of the Closing.

 

(b)           Other than those Seller’s Retained Employees listed on Schedule
7.8(a), Seller shall terminate the employment of all Operations Employees who
are offered employment by Buyer, effective immediately prior to the Closing. 
Seller shall take all action necessary to give any notification required by the
Worker Adjustment and Retraining Notification Act (“WARN”), United States Code,
title 29, Section 2101 and Section 116L.976 of the Minnesota Statutes Annotated,
comply with any requirements of the Consolidated Omnibus Budget Reconciliation
Act of 1985 and pay any and all severance, vacation, paid time off, unpaid
wages, unpaid bonuses, unpaid commissions or other sums that may be due to
Operations Employees in connection with their termination of employment with
Seller, if any, or otherwise pursuant to the terms of any of Seller’s employee
benefit plan.  Buyer shall provide to Seller in a timely manner any information
reasonably necessary to determine whether an Identified Employee has been
offered employment in a comparable position and such other information as is
reasonably necessary for Seller to comply with its obligations, if any, under
WARN or any similar state law, rule or regulation with respect to Seller’s
termination of the employment of any Operations Employees.  Seller will not
exercise any right it may have under any agreement between Seller and any
Operations Employee to prevent any such Operations Employee from accepting an
offer of employment from Buyer or providing services to Buyer, and Seller will
not otherwise enforce any restrictive covenants that would adversely effect the
employment of or services provided by such Operations Employees on behalf of
Buyer.  Seller shall not for a period of [****]* after the Closing Date
(i) induce, persuade or attempt to induce or persuade any employee, consultant
or other personnel of Buyer at the Facilities or any former employee of Seller
at the Facilities to reduce, terminate, restrict or otherwise alter his or
employment relationship with Buyer; or (ii) solicit, hire, offer to hire, entice
away or engage the services of any employee, consultant or other personnel  of
Buyer at the Facilities or any former employee of Seller at the Facilities.

 

7.9           Bulk Transfer Laws.  Seller shall comply with the provisions of
any applicable so-called “bulk transfer law” of any jurisdiction in connection
with the sale of the Assets to Buyer.

 

7.10         Brokers and Finders.  Seller agrees to pay to each Person named on
Schedule 5.13 a commission pursuant to separate agreement and Buyer agrees to
pay to each Person named on Schedule 6.8 a commission pursuant to separate
agreement.  The provisions of this Section 7.10 shall survive the Closing or
other termination of this Agreement.

 

ARTICLE 8

CONDITIONS TO CLOSING

 

8.1           Conditions to Obligations of Buyer.  All obligations of Buyer
hereunder are, at the option of Buyer, subject to the conditions precedent (all
or any of which may be waived by Buyer, in whole or in part) that, at the
Closing:

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

32

--------------------------------------------------------------------------------


 

(a)           The waiting period or periods required under the HSR, if
applicable, shall have expired or shall have been terminated.

 

(b)           Seller shall have furnished to Buyer all deliverables set forth in
Section 4.2(a), including the Lease Assignment and Assumption Agreement.

 

(c)           The representations and warranties of Seller set forth in
Article 5 hereof shall be true and correct in all material respects at and as of
the Closing Date as though then made, except that any such representation or
warranty made as of a specified date (other than the date hereof) shall only
need to have been true on and as of such date.

 

(d)           The [****]*.

 

(e)           The Environmental Governmental Authorizations, if any, necessary
in order for Buyer to perform its obligations under the Clinical Drug Substance
Supply Agreement and the Transition Services Agreement [and identified as
conditions to Closing on Schedule 6.3] shall have been issued in the name of
Buyer by the respective Governmental Entity Issuers thereof.

 

(f)            All of the covenants and obligations that Seller is required to
perform or to comply with pursuant to this Agreement at or prior to the Closing
(considered collectively), and each of these covenants and obligations
(considered individually), shall have been duly performed and complied with in
all material respects.

 

(g)           Buyer shall have obtained the Phase I Environmental Site
Assessment in accordance with Section 7.7(b) herein.

 

(h)           Buyer shall have obtained a fully enforceable policy of title
insurance insuring Buyer’s title to the Real Property in accordance with
Section 7.6 herein.

 

8.2           Conditions to Obligations of Seller.  All obligations of Seller
hereunder are, at the option of Seller, subject to the conditions precedent (all
or any of which may be waived by Seller, in whole or in part) that, at the
Closing:

 

(a)           The waiting periods required under the HSR, if applicable, shall
have expired or shall have been terminated.

 

(b)           Buyer shall have furnished to Seller all deliverables set forth on
Section 4.2(b).

 

(c)           The representations and warranties of Buyer set forth in Article 6
hereof shall be true and correct in all material respects at and as of the
Closing Date as though then made, except that any such representation or
warranty made as of a specified date (other than the date hereof) shall only
need to have been true on and as of such date.

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

33

--------------------------------------------------------------------------------


 

ARTICLE 9

POST-CLOSING COVENANTS

 

9.1           Further Assurances.  The parties agree to execute, acknowledge and
deliver such further instruments, and to do all such other reasonable acts, as
may be necessary or appropriate in order to carry out the purposes and intent of
this Agreement, including those acts necessary or useful to satisfy the Closing
conditions specified in Sections 8.1 and 8.2.  Each party shall bear its own
costs and expenses associated with fulfilling its obligations as set forth in
this Article 9, except for such fees as provided for in the Transition Services
Agreement.

 

ARTICLE 10

CONFIDENTIALITY

 

10.1         Confidentiality.  Each party has disclosed, and may hereafter from
time to time in the course of the performance of this Agreement disclose,
Confidential Information to the other party.  Each party shall hold in
confidence all Confidential Information of the other party and shall take all
reasonable steps to prevent disclosure to, or use of the Confidential
Information of the other party by, any third party, except as permitted under
this Agreement or as necessary to carry out the activities contemplated hereby. 
Further, neither party shall, without the prior written consent of the other
party, use the Confidential Information of the other party for any purpose other
than performing its obligations or exercising its rights under this Agreement or
in connection with the Contemplated Transactions.  Each party shall disclose the
Confidential Information of the other party only to its directors, employees,
consultants, vendors and clinicians under written agreements of confidentiality
at least as restrictive as those set forth in this Agreement or comparable
assurances of confidentiality, who have a need to know such information in
connection with such party performing its obligations or exercising its rights
under this Agreement or in connection with the Contemplated Transactions.  No
provision of this Agreement shall be construed so as to preclude such disclosure
of Confidential Information as may be inherent in or reasonably necessary to the
securing from any Governmental Entity of any necessary approval or license
related to the Assets.  Upon the termination of this Agreement, and upon the
written request of the other party, each party shall promptly return to the
other party all copies and embodiments of the Confidential Information of such
other party, subject to the retention by each party’s legal department of one
complete copy for archival purposes and except, with respect to Buyer, to the
extent that Buyer has acquired such Confidential Information at Closing pursuant
to Section 2.1(i) hereof; which Confidential Information shall, effective as of
the Closing, become the Confidential Information of Buyer for all purposes of
this Agreement and the Confidentiality Agreement.

 

10.2         Publicity.  No party to this Agreement shall originate any
publicity, news release or other public announcement, written or oral, whether
relating to this Agreement or the existence of any arrangement between the
parties, without the prior written consent of the other party whether named in
such publicity, news release or other public announcement or not, except where
such publicity, news release or other public announcement is required by law or
by the rules or regulations of any stock exchange on which any security of
Seller or Buyer is listed for trading (“Stock Exchange”); provided that in such
event, the party issuing same shall still be required to consult with the other
party whether named in such publicity, news release or public announcement or
not, a reasonable time prior to its release to allow the other party to comment

 

CONFIDENTIAL TREATMENT REQUESTED

 

34

--------------------------------------------------------------------------------


 

thereon and, after its release, shall provide the other party with a copy
thereof.  Each party shall use commercially reasonable efforts to provide
reasonable advance notice of and to respond to and cooperate with the other
party in connection with any such publicity.  If the party whose comments are
solicited fails to comment within [****]* days from the initial consultation
with respect to any pending disclosure (or such shorter period of time as may be
necessary for the party proposing to issue such publicity or its Affiliates to
avoid a violation of any applicable Legal Requirement or any rule or regulation
of any Stock Exchange). The other party shall be free to issue its publicity,
news release or other public announcement.  If either party, based on the advice
of its counsel, determines that this Agreement, or any of the other documents
executed in connection herewith, must be filed with the SEC or any Stock
Exchange, then such party, prior to making any such filing, shall provide the
other party and its counsel with a redacted version of this Agreement (or any
other related documents) which it intends to file, and will give due
consideration to any comments provided by the other party or its counsel and use
reasonable efforts to ensure the confidential treatment by the SEC or any
applicable Stock Exchange of those sections specified by the other party or its
counsel.

 

ARTICLE 11

TERM AND TERMINATION

 

11.1         Termination.  This Agreement may be terminated prior to the
Closing:

 

(a)           By Buyer, upon written notice (i) at any time prior to Closing, if
Seller shall have failed to comply in any material respect with any of its
obligations in this Agreement, and such failure shall be continuing, or pursuant
to any other termination right of Buyer set forth specifically in this
Agreement, or if any one or more of the representations or warranties of Seller
contained in this Agreement shall prove to have been inaccurate in any material
respect when made; provided, however, Buyer shall give Seller thirty (30) days
to cure any such failure to so comply or to remedy any such inaccuracy under
this Agreement; or (ii) at Closing, if any of the conditions precedent to the
performance of Buyer’s obligations at the Closing under Article 7 or Article 8
shall not have been fulfilled (unless the failure results primarily from Buyer’s
breach of any representation, warranty, covenant or agreement contained this
Agreement); provided, however, that in the event that Buyer shall desire to
terminate this Agreement as a result of the failure of the accuracy in any
material respect of a representation or warranty at the Closing, Buyer shall be
required to give Seller prior notice that it intends to terminate this Agreement
as a result of such inaccuracy and Seller shall have a reasonable period of
time, not to exceed thirty (30) days, to cure such inaccuracies.

 

(b)           By Seller, upon written notice (i) at any time prior to Closing,
if Buyer shall have failed to comply in any material respect with any of its
covenants or agreements contained in this Agreement and such failure shall be
continuing, or pursuant to any other termination right or Seller specifically
set forth in this Agreement, or if any one or more of the representations or
warranties of Buyer contained in this Agreement shall prove to have been
inaccurate in any material respect when made; provided, however, Seller shall
give Buyer thirty (30) days to cure any such failure to so comply or any such
inaccuracy under this Agreement; or

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

35

--------------------------------------------------------------------------------


 

(ii) at the Closing, if any of the conditions precedent to the performance of
its obligations at the Closing under Article 7 or Article 8 shall not have been
fulfilled (unless the failure results from Seller’s breach of any
representation, warranty, covenant or agreement contained this Agreement);
provided, however, that in the event that Seller shall desire to terminate this
Agreement as a result of the failure of the accuracy in any material respect of
a representation or warranty at the Closing, Seller shall be required to give
Buyer prior notice that it intends to terminate this Agreement as a result of
such inaccuracy and Buyer shall have a reasonable period of time, not to exceed
thirty (30) days, to cure such inaccuracies.

 

(c)           By either party if the Closing shall not have occurred on or
before April 30, 2008, provided that such date shall be extended to the extent
necessary under the circumstances in the event the waiting period under the HSR
is extended, restarted or renewed beyond the initial 30-day period, or the Title
Commitment and Current Survey have not been received by Buyer and Seller or a
dispute exists in connection with any matter described in Section 7.7 hereof,
unless such failure to close is primarily the result of the breach of any
representations, warranties, covenants or agreements contained in this Agreement
by the party seeking to terminate.

 

11.2         [****]*.

 

11.3         Consequences of Termination.  In the event of termination of this
Agreement prior to the Closing in accordance with its terms (rather than for
willful breach of this Agreement):  (i) each party will redeliver all documents,
work papers and other material of any other party relating to the Contemplated
Transactions, whether so obtained before or after the Effective Date, to the
party furnishing the same; (ii) the provisions of Article 10 shall continue in
full force and effect; and (iii) no party hereto shall have any Liability or
further obligation to any other party to this Agreement; provided that if this
Agreement is terminated pursuant to Section 11.1(a)(i) hereof, Seller shall
reimburse Buyer for all of its costs and expenses incurred in connection with
the due diligence, the negotiation of the letter of intent between Seller and
Buyer dated January 24, 2008 and this Agreement (including the negotiation of
all associated agreements and all actions performed as part of this Agreement);
provided further that if this Agreement is terminated pursuant to
Section 11.1(b)(i) hereof, Buyer shall reimburse Seller for all of its costs and
expenses incurred in connection with the due diligence, the negotiation of the
letter of intent between Seller and Buyer dated January 24, 2008 and this
Agreement (including the negotiation of all associated agreements and all
actions performed as part of this Agreement).

 

11.4         Effectiveness. Termination under this Article 11 shall not become
effective so long as the alleged grounds for termination are in dispute and the
matter(s) at issue have been submitted for resolution pursuant to this
Agreement.

 

ARTICLE 12

INDEMNIFICATION

 

12.1         Survivability of Representations and Warranties.  The
representations and warranties made in Articles 5 and 6 or any instrument
delivered pursuant to this Agreement

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

36

--------------------------------------------------------------------------------


 

survive the Closing Date and the consummation of the Contemplated Transactions
for a period of [****]*; provided, however, that:

 

(a)           Seller’s representations and warranties set forth in Sections
[****]* shall survive [****]*;

 

(b)           Seller’s representations and warranties set forth in Sections
[****]*, and Buyer’s representations and warranties set forth in Sections
[****]* shall survive [****]*;

 

(c)           Sellers’ representations and warranties set forth in
Section [****]* will survive the Closing Date for a period [****]*, including
Governmental Entities, with respect to matters addressed in such Section; and

 

(d)           Seller’s representations and warranties set forth in [****]*.

 

12.2         Indemnification by Buyer.  Buyer indemnifies and holds harmless
Seller, and any of its directors, officers, employees, Affiliates, controlling
persons, agents and representatives (the “Seller Indemnitees”) from and against
any Liabilities (a) to the extent such Liabilities relate to the Assumed
Liabilities, (b) arising from Buyer’s breach of this Agreement or any instrument
delivered pursuant to this Agreement, (c) arising from the arising from the
breach of any representation or warranty made by Buyer in this Agreement, or
(d) third party Claims arising from the conduct of Buyer’s business at the
Facilities after the Closing Date (other than third party Claims arising under
the Clinical Drug Substance Supply Agreement).

 

12.3         Indemnification by Seller.  Seller indemnifies and holds harmless
Buyer, and any of its directors, officers, employees, Affiliates, controlling
persons, agents and representatives (the “Buyer Indemnitees”) from and against
any Liabilities (a) to the extent such Liabilities constitute Excluded
Liabilities, (b) arising from Seller’s breach of this Agreement or any
instrument delivered pursuant to this Agreement, (c) arising from the breach of
any representation or warranty made by Seller in this Agreement, or (d) third
party Claims arising from the conduct of the Operations prior to the Closing
Date.

 

12.4         Claims.  Any Buyer Indemnitee or Seller Indemnitee claiming that it
may be entitled to indemnification under this Article 12 (the “Indemnified
Party”) shall give prompt notice to the other party (the “Indemnifying Party”)
of each matter, action, cause of action, claim, demand, fact or other
circumstances upon which a claim for indemnification (a “Claim”) under this
Article 12 may be based.  Such notice shall contain, with respect to each Claim,
such facts and information as are then reasonably available, the specific basis
for indemnification hereunder, together with the amount or, if not then
reasonably ascertainable, the estimated amount, determined in good faith. 
Failure to give prompt notice of a Claim hereunder shall not affect the
Indemnifying Party’s obligations under this Article, except to the extent the
Indemnifying Party is prejudiced by such failure.  If a Claim relates to a
Proceeding brought against an Indemnified Party by a third party, the
Indemnifying Party shall immediately upon

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

37

--------------------------------------------------------------------------------


 

receipt of notice of such claim, assume the defense of such claim with counsel
reasonably by acceptable to the Indemnified Party.

 

12.5         Assertion of Claims.  No claim shall be brought under Sections 12.2
or 12.3 unless Buyer Indemnitees, or any of them, or Seller Indemnitees, or any
of them, as the case may be, at any time prior to the expiration of the
applicable representation or warranty (as provided in Section 12.1), provide
Buyer or Seller, as the case may be, with written notice of the existence of any
such claim, specifying the nature and basis of such claim and the amount
thereof, to the extent known; provided, that, the failure so to provide such
notice to Buyer or Seller, as the case may be, will not relieve Buyer or Seller,
as the case may be, from any Liability which they may have to Buyer Indemnitees
or Seller Indemnitees, as the case may be, under this Agreement or otherwise,
except to the extent that Buyer or Seller, as the case may be, reasonably
demonstrates that such failure results in the loss or compromise of any rights
or defenses of Buyer or Seller, as the case may be, and that Buyer or Seller, as
the case may be, was not otherwise aware of such action or claim.  Upon the
giving of such written notice as aforesaid, Buyer Indemnitees, or any of them,
or Seller Indemnitees, or any of them, as the case may be, shall have the right
to commence legal proceedings prior or subsequent to the applicable survival
date for the enforcement of their rights under Sections 12.2 or 12.3, as the
case may be.

 

12.6         Payment of Claims; Limitation on Indemnification.

 

(a)           Notwithstanding anything to the contrary in Sections 12.2 or 12.3,
any Liability under Section 12.2(c) and Section 12.3(c), respectively, shall be
limited as follows: [****]*.

 

(b)           The aggregate maximum Liability of Seller or Buyer to the other
party under [****]*.

 

12.7         Limitation; Exclusivity.  No Claim shall be made or have any
validity unless the Indemnified Party shall have given written notice of such
Claim to the Indemnifying Party.  If full recovery under any such Claim is not
had within [****]* of such written notice, arbitration, pursuant to
Section 13.2, must be commenced within thirty (30) days following the end of
such [****]* period or such Claim shall be invalidated.  This Article 12
provides the exclusive means by which a party may assert Claims against the
other party, other than Claims based on fraud or willful misconduct, and
Section 13.2 provides the exclusive means by which a party may bring actions
against the other party with respect to any breach by the other party of its
obligations under this Agreement.

 

ARTICLE 13

MISCELLANEOUS

 

13.1         No Third Party Beneficiaries.  Nothing in this Agreement, express
or implied, is intended to or shall (i) confer on any Person other than the
parties hereto (and Buyer Indemnitees and Seller Indemnitees referred to in) and
their respective successors or assigns any rights (including third party
beneficiary rights), remedies, obligations or liabilities under or by reason

 

--------------------------------------------------------------------------------

* Certain information on this page has been omitted and filed separately with
the SEC.  Confidential treatment has been requested with respect to the omitted
portions.

 

CONFIDENTIAL TREATMENT REQUESTED

 

38

--------------------------------------------------------------------------------


 

of this Agreement, or (ii) constitute the parties hereto as partners or as
participants in a joint venture.  This Agreement shall not provide third parties
with any remedy, claim, liability, reimbursement, cause of action or other right
in excess of those existing without reference to the terms of this Agreement. 
No third party shall have any right, independent of any right which may exist
irrespective of this Agreement, under or granted by this Agreement, to bring any
suit at law or equity for any matter governed by or subject to the provisions of
this Agreement.

 

13.2         Governing Law; Jurisdiction; Dispute Resolution and Arbitration. 
This Agreement shall be deemed to have been made in the State of Minnesota and
its form, execution, validity, construction and effect shall be determined in
accordance with the laws of the state of Minnesota, without giving effect to the
principles of conflicts of law thereof.  Disputes arising out of, relating to or
in connection with this Agreement, or in relations between the parties with
respect to the subject matter hereof, for any reason or under any circumstances,
will be finally settled by a single arbitrator in a binding arbitration in
accordance with the Judicial Arbitration and Mediation Services (“JAMS”)
Comprehensive Arbitration Rules and Procedures (the “JAMS Rules”).  Upon receipt
of written notice of the existence of a dispute by one party hereto to the
other, the parties shall, within thirty (30) days conduct a meeting of one or
more senior executives of each party, with full settlement authority, in an
attempt to resolve the dispute.  Each party shall make available appropriate
personnel to meet and confer with the other party reasonably within the 30-day
period.  Upon the expiration of the 30-day period, or upon the termination of
discussions between the senior executives, either party may elect arbitration of
any dispute by written notice to the other (the “Arbitration Notice”).  The 
arbitration shall be held in Minneapolis, Minnesota before one (1) arbitrator
from JAMS having substantial experience as a jurist and mediator with
significant disputes in the biotechnology and/or pharmaceuticals industry
selected by the mutual agreement of Buyer and Seller; provided, however, that if
such parties cannot agree on an arbitrator within thirty (30) days of the
Arbitration Notice, either party may request JAMS select the arbitrator, and
JAMS shall select an arbitrator pursuant to the procedure set out by the JAMS
Rules, provided, however, that the arbitrator selected be a former judge with at
least  fifteen (15) years experience  addressing as a jurist and/or mediator
significant disputes in the biotechnology and or pharmaceutical industry.  The
arbitration shall be administered by JAMS pursuant to its AAA Rules.  Judgment
on the arbitration award may be entered in any court having jurisdiction.  The
arbitrator may, in the arbitration award, allocate for payment by the
non-prevailing party all or part of the costs of the arbitration, including fees
of the arbitrator and the reasonable attorneys’ fees and costs incurred by the
prevailing party.  This Section shall not preclude the parties from seeking
provisional remedies in aid of arbitration from a court of appropriate
jurisdiction.  In respect of any actions for injunctive or other equitable
relief hereunder, any action or proceeding may be brought against any party in
the state and federal courts located in the city of Minneapolis, Minnesota and
each of the parties consents to the jurisdiction of such courts in any such
action or proceeding and waives any objection to venue laid therein.

 

13.3         Severability.  If any provision of this Agreement is held by a
court of competent jurisdiction to be invalid or unenforceable, it shall be
modified, if possible, to the minimum extent necessary to make it valid and
enforceable or, if such modification is not possible, such provision shall be
stricken and the remaining provisions shall remain in full force and effect.  If
any of the terms or provisions of this Agreement is in conflict with any
applicable statute or rule of law in any jurisdiction, then such term or
provision shall be deemed inoperative in such

 

CONFIDENTIAL TREATMENT REQUESTED

 

39

--------------------------------------------------------------------------------


 

jurisdiction to the extent of such conflict and the parties will renegotiate the
affected terms and conditions of this Agreement to resolve any inequities.

 

13.4         Entire Agreement.  This Agreement and the ancillary transaction
documents to be executed and delivered pursuant to this Agreement are intended
to define the full extent of the legally enforceable undertakings and
representations of the parties hereto, and no promise or representation, written
or oral, which is not set forth explicitly in this Agreements or such ancillary
transaction documents is intended by either party to be legally binding;
provided, however, in the event this Agreement terminates, the Confidentiality
Agreement shall continue in full force and effect pursuant to its terms.  Each
party acknowledges that in deciding to enter into this Agreement and to
consummate the transaction contemplated hereby it has not relied upon any
statements or representations, written or oral, other than those explicitly set
forth in this Agreement.

 

13.5         Amendment.  This Agreement may not be amended, supplemented or
otherwise modified except by an instrument in writing signed by both parties
that specifically refers to this Agreement.

 

13.6         Notices.  All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed effectively given: 
(i) upon personal delivery to the party to be notified, (ii) when sent by
confirmed facsimile, (iii) five (5) days after having been sent by registered or
certified mail, return receipt requested, postage prepaid or (iv) one (1) day
after deposit with a nationally recognized overnight courier, specifying next
day delivery, with written verification of receipt.  All communications shall be
sent to the respective parties at the addresses set forth below (or at such
other addresses as shall be specified by notice given in accordance with this
Section):

 

CONFIDENTIAL TREATMENT REQUESTED

 

40

--------------------------------------------------------------------------------


 

If to Seller:

If to Buyer:

 

 

PDL BioPharma, Inc.

GMN, Inc.

Attention: General Counsel

Attention: President

1400 Seaport Boulevard

c/o Genmab, Inc.

Redwood City, CA 94063

457 North Harrison Street

Facsimile: 650-454-1468

Princeton, NJ 08540

E-mail: Francis.Sarena@pdl.com

Facsimile: +1 609-430-2482

 

E-mail: TLH@Genmab.com

 

 

with a copy to: (not to constitute notice)

with a copy to: (not to constitute notice)

 

 

DLA Piper US LLP

Lisa Drakeman, President

Attention: Howard Clowes

Genmab A/S

153 Townsend Street, Suite 800

c/o Genmab, Inc.

San Francisco, CA 94107-1957

457 North Harrison Street

Facsimile:415-659-7410

Princeton, NJ 08540

E-mail: howard.clowes@dlapiper.com

Facsimile: +1 609-430-2482

 

13.7         Assignment.  This Agreement and the rights and obligations
hereunder shall be binding upon and inure to the benefit of the parties hereto,
their respective successors and assigns, but this Agreement shall not be
assignable by either party hereto without the express written consent of the
other party hereto which will not be unreasonably withheld.

 

13.8         No Agency.  It is understood and agreed that each party shall have
the status of an independent contractor under this Agreement and that nothing in
this Agreement shall be construed as authorization for either party to act as
agent for the other.  Neither party shall incur any Liability for any act or
failure to act by employees of the other party.

 

13.9         Construction.

 

(a)           This Agreement has been prepared jointly and shall not be strictly
construed against either party.

 

(b)           For purposes of this Agreement, whenever the context requires: 
the singular number shall include the plural, and vice versa; the masculine
gender shall include the feminine and neuter genders; the feminine gender shall
include the masculine and neuter genders; and the neuter gender shall include
the masculine and feminine genders.

 

(c)           Except as otherwise indicated, all references in this Agreement to
“Articles,” “Sections,” “Exhibits,” “Schedules” and “Attachments” are intended
to refer to Articles and Sections of and Exhibits, Schedules and Attachments to
this Agreement.

 

(d)           The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.

 

CONFIDENTIAL TREATMENT REQUESTED

 

41

--------------------------------------------------------------------------------


 

13.10       Payment of Expenses.  Except as otherwise set forth in this
Agreement, all costs and expenses associated with this Agreement and the
Contemplated Transactions, including the fees of counsel and accountants, shall
be borne by the party incurring such expenses.

 

13.11       Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but which together
shall constitute one and the same instrument.  Any executed counterpart
delivered by facsimile or other means of electronic transmission shall be deemed
an original for all purposes.

 

[Remainder of page intentionally left blank; signature page follows]

 

CONFIDENTIAL TREATMENT REQUESTED

 

42

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties, through their authorized officers, have duly
executed this as of the date first written above.

 

 

PDL BioPharma, Inc.,

 

GMN, Inc.,

a Delaware corporation

 

a Delaware corporation

 

 

 

 

 

 

By:

/s/ L. Patrick Gage

 

By:

/s/ Torben Lund-Hansen

Name:   L. Patrick Gage

 

Name:        Torben Lund-Hansen

Title:      Chief Executive Officer

 

Title:           President

 

 

 

 

By:

/s/

Andrew Guggenhime

 

 

Name:

Andrew Guggenhime

 

 

Title:

Senior Vice President and Chief
Financial Officer

 

 

 

 

SIGNATURE PAGE

ASSET PURCHASE AGREEMENT

 

CONFIDENTIAL TREATMENT REQUESTED

 

--------------------------------------------------------------------------------